Exhibit 10.12

OFFICE LEASE

 

 

LEASE AGREEMENT

dated as of October 21, 1998

by and between

One Oliver Associates Limited Partnership

as Landlord

and

FREEMARKETS ONLINE, INC.,

as Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article    Title    Page   1    Premises      1    2    Definitions      1    3
   Term      6    4    Base Rent      6    5    Operating Expenses, Taxes and
Other Charges      8    6    Use      10    7    Prior Occupancy; Possession   
  10    8    Termination, Extension and Hold Over      10    9    Place of
Payment      11    10    Tenant’s Covenants      12    11    Services and
Equipment      13    12    Electricity      17    13    Alterations; Condition
of Premises      18    14    Repairs      20    15    Insurance Requirements   
  21    16    Covenant of Quiet Enjoyment      22    17    Liability of
Landlord; Indemnification; and Excuse of Performance      22    18    Damage by
Fire or Other Cause      24    19    Condemnation      26    20    Entry      27
   21    Right to Change Public Portions, Name and Address of Building      27
   22    No Light, Air or View Easements      27    23    Bankruptcy      28   
24    Defaults; Remedies; Damages      29    25    Assignment, Mortgaging,
Subleasing and Recapture      33   

 

ii



--------------------------------------------------------------------------------

26    Subordination      37    27    Surrender of Premises      38    28   
Effect of Conveyance by Landlord      38    29    Notices      39    30   
Waiver of Redemption      40    31    Estoppel Certificate      40    32   
Relocation      40    33    Hazardous Substances      41    34   
Representations by Landlord      42    35    Miscellaneous      42    36   
Security Deposit      45    37    Tenant Options      46   

Lease Summary

Exhibits

Exhibit A - Description of Premises

Exhibit B - Legal Description of Land

Exhibit C - Building Standard Cleaning and Janitorial Services

Exhibit D - Work Letter

Exhibit E - Rules and Regulations

Exhibit F - Supplement to Lease

 

iii



--------------------------------------------------------------------------------

LEASE SUMMARY

Landlord: One Oliver Associates Limited Partnership

Tenant: FreeMarkets OnLine, Inc.

Tenant’s Broker: Grubb & Ellis

Building: One Oliver Plaza

Premises: Suites 2100 and 2200

Rentable Area of Building: 619,631 rentable square feet

Rentable Area of Premises: 36,000 rentable square feet

Scheduled Delivery Date: March 1, 1999

Scheduled Term Commencement Date: March 1, 1999

Scheduled Rent Commencement Date: June 1, 1999

Expiration Date: May 31, 2004

Extension Option: Not Applicable

Beginning Annual Base Rent: $720,000

Beginning Monthly Base Rent: $60,000

Base Year: Calendar year ending December 31, 1999

Tenant’s Share of Operating Expenses: 5.81%

Tenant’s Share of Taxes: 5.81%

Security Deposit: $60,000

Landlord’s Address for Notices: One Oliver Associates Limited Partnership, c/o
Kojaian Management Corporation, 1400 N. Woodward, Suite 250, Bloomfield Hills,
MI 48304

Tenant’s Address for Notices: FreeMarkets OnLine, Inc., 130 Seventh Street,
Century Building, Suite 500, Pittsburgh, PA 15222

 

- 1 -



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) dated as of October 21, 1998 by and between
One Oliver Associates Limited Partnership, a Michigan limited partnership
(“Landlord”), and FREEMARKETS ONLINE, INC., a Delaware corporation (“Tenant”).

Recitals:

Intending to be legally bound hereby, the parties agree as follows:

ARTICLE 1 - PREMISES

Section 1.01. In consideration of the rents, charges, covenants and agreements
herein contained, Landlord hereby demises and lets unto Tenant, and Tenant does
hereby rent, hire, take and lease from Landlord, the twenty-first (21st) and
twenty-second (22nd) floors of that certain building, located at Sixth and Wood
Streets, Pittsburgh, Pennsylvania 15222 and commonly known and referred to as
One Oliver Plaza building (the “Building”), containing approximately 36,000
rentable square feet (the “Rentable Area of the Premises”), known as Suites 2100
and 2200, and shown on the plan attached hereto as Exhibit A (the “Premises”),
together with the right to use, in common with others, the common areas of the
Building.

TO HAVE AND TO HOLD unto Tenant, its permitted successors and assigns, for the
Term of this Lease; but subject and subordinate to all agreements, covenants and
conditions of record which affect the Building and/or the Land on which the
Building is located. Although the Term shall commence at the Commencement Date,
this Lease shall constitute a binding agreement, and the obligations of Landlord
and Tenant hereunder shall be effective, upon execution of this Lease by both
Landlord and Tenant.

ARTICLE 2 - DEFINITIONS

Section 2.01. The terms defined in this Article shall, for all purposes of this
Lease and all agreements supplemental hereto, have the meanings herein specified
unless the context otherwise requires. Such definitions shall be applicable to
both the singular and plural use of such terms.



--------------------------------------------------------------------------------

“Additional Rent” shall have the meaning set forth in Section 5.04.

“Base Rent” shall have the meaning set forth in Section 4.01.

“Base Year” shall mean the calender year ending on December 31, 1999.

“Building” shall have the meaning set forth in Section 1.01.

“Commencement Date” shall mean the date upon which the Premises becomes
available to Tenant for its possession and has been substantially completed in
accordance with the Work Letter, as defined.

“Default Rate” for any period shall mean interest at the rate equal to the
lesser of (i) the highest rate permitted by law or (ii) one percent (1%) per
annum above the Prime Rate in effect for such period.

“Event of Default” shall have the meaning set forth in Section 24.01.

“Expiration Date” shall have the meaning set forth in Section 3.01.

“Extension Term” shall have the meaning set forth in Section 3.02.

“Extension Term Rent” shall have the meaning set forth in Section 4.02.

“Holidays”, whenever used in this Lease, shall mean, as of the date of this
Lease, those days generally observed in the City of Pittsburgh, Pennsylvania as
New Years Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day. If, during the term of this Lease, the paid holidays observed by
the maintenance employees at the Building should change, the definition of
“Holidays” shall then change accordingly without changing the validity of this
Lease.

“HVAC” shall have the meaning set forth in Section 11.01.

“Injured Party” shall have the meaning set forth in Section 15.04.

“Initial Alterations” shall have the meaning set forth in Section 13.01.

“Land” shall mean the property described in Exhibit B.

“Landlord Insured Entities” shall have the meaning set forth in Section 15.03.



--------------------------------------------------------------------------------

“Lease Supplement” shall have the meaning set forth in Section 3.01.

“Lease Year” shall mean each calendar year during the Term and any extensions
thereof.

“New Premises” shall have the meaning set forth in Section 32.01.

“Normal Business Hours” for the Building shall mean from 7:00 a.m. to 7:00 p.m.,
Pittsburgh time, weekdays (Saturdays, Sundays and Holidays excepted) and 7:00
a.m. to 1:00 p.m., Pittsburgh time, on Saturday.

“Operating Expenses” shall mean (i) all those expenses of every kind and
character actually incurred during each year in respect of the operation,
management, maintenance, replacement and repair of the Land and the Building in
accordance with accepted principles of sound management and accounting practices
as applied to the operation, management, maintenance, replacement and repair of
comparable office buildings, including, without limitation, premiums for all
insurance carried by Landlord, plus (ii) if the Building is not at least
ninety-five percent (95%) leased to third parties paying rent, those additional
expenses which Landlord reasonably determined it would have incurred during the
year for which Operating Expenses are being calculated assuming that the
Building is at least ninety-five percent (95%) leased to third parties paying
rent. Operating Expenses shall include, without limitation, utility expenses,
labor directly related to the operation of the Building (including contracted
labor) insurance, materials, fees and licenses, management fees not to exceed
five percent (5%) of the gross income of the building, sales and use taxes,
capital expenditures which reduce Operating Expenses or are mandated by any
government body having jurisdiction over the Building or the Premises which
requirement comes into existence after the Commencement Date (provided that such
capital expenditures are amortized over such periods as are determined under
GAAP).

Operating Expenses shall not include the following: income taxes (corporate,
partnership or otherwise); any costs or expenditures regarded as capital costs
or expenditures under generally accepted accounting principles except as
specifically set forth above, and any costs or expenses which under generally
accepted accounting principles would not be considered a normal maintenance
expense except as specifically set forth above; the cost of improvements to
premises of other tenants; the cost of performing any improvements or services
contemplated as part of the “Initial Alterations” or otherwise identified as
Landlord obligations herein, as specifically set forth on Exhibit G; interest
and principal payments on mortgages; depreciation and amortization expenses; any
and all legal and other fees, audit fees, inspection fees, appraisal fees,
leasing, commissions, advertising expenses and other costs incurred in
connection with the acquisition, development, leasing and ownership of the
Premises, the Building or the Land; ground rental payments; costs associated
with the clean-up,

 

3



--------------------------------------------------------------------------------

remediation and removal of any hazardous wastes or substances and any and all
other costs of causing the Premises, Building or the Land to comply with
applicable environmental laws and other applicable laws and codes, except as
specifically set forth above; expenses in connection with services or other
benefits for which Tenant or any other tenant is charged for directly; fines or
penalties (including tax penalties) paid by Landlord; Landlord’s general
corporate overhead and general and administrative expenses; expenses for repairs
or other work occasioned by fire, windstorm or other insured casualty (except
reasonable deductibles); costs arising from the presence of Hazardous Materials;
costs arising from Landlord’s or another tenant’s negligent or intentional acts;
and any other expenses which, in accordance with generally accepted accounting
principles, consistently applied, would not normally be treated as Operating
Expenses by Landlord or comparable First Class Office Buildings, as defined,
except as provided above.

“Partial Lease Year” shall mean that period from and including the Commencement
Date to the end of the calendar year during which this Lease commences and that
period from the beginning of the calendar year in which this Lease terminates to
and including the Expiration Date.

“Premises” shall mean the space described in Section 1.01.

“Prime Rate” shall mean (i) for the period of time from the first day such rate
of interest is assessable in accordance with this Lease through and including
the last business day of such month, the interest rate per annum announced or
published by Mellon Bank, N.A., Pittsburgh, Pennsylvania, as its prime rate in
effect at the close of business on the first business day such rate of interest
is assessable in accordance with the terms of this Lease and (ii) for each
calendar month thereafter, the interest rate per annum announced or published by
Mellon Bank, N.A., Pittsburgh, Pennsylvania, as its prime rate in effect at the
close of business on the last business day of the prior calendar month.

“Proposed Transfer” shall have the meaning set forth in Section 25.02.

“Rent” shall include Base Rent, Additional Rent and all other sums which may
become due by Tenant to Landlord under this Lease.

“Rent Confirmation Agreement” shall have the meaning set forth in Section 4.02.

“Rentable Area of the Building” shall mean 619,631 rentable square feet, subject
to verification by the Landlord within six (6) months of the Commencement Date
using the 1996 BOMA/ANSI standard of measurement.

“Rentable Area of the Premises” shall have the meaning set forth in
Section 1.01.

 

4



--------------------------------------------------------------------------------

“Tenant’s Share” shall mean that percentage determined by dividing the Rentable
Area of the Premises by the Rentable Area of the Building, which percentage is
initially computed as 5.81%.

“Tenant’s Share of Operating Expenses” shall have the meaning set forth in
Section 5.01.

“Tenant’s Share of Taxes” shall have the meaning set forth in Section 5.01.

“Taxes” shall mean all federal, state and local governmental taxes, assessments,
duties, levies, and charges (including, but not limited to, real estate taxes
and assessments) of every kind or nature, which Landlord shall pay or become
obligated to pay because of or in connection with the ownership, leasing,
management, control, operation of the Building and the Land or of the personal
property, fixtures, machinery, equipment, systems or apparatus located therein
and used in connection therewith, including any rental or similar taxes,
including, but not limited to, the Pittsburgh Business Privilege Tax, and
license, building, occupancy, permit or similar fees levied in lieu of or in
addition to general real or personal property taxes. For purposes hereof, Taxes
for any year shall be Taxes which are due for payment or paid in that year.
There shall be included in Taxes for any year the amount of all reasonable,
out-of-pocket fees, costs and expenses (including reasonable attorneys’ fees)
paid by Landlord during such year in seeking or obtaining any refund or
reduction of Taxes. Taxes in any year shall be reduced by the net amount of any
tax refund received by Landlord in such year and attributable to any Lease Year
for which Tenant paid Tenant’s Share of Taxes. Taxes shall not include any
federal, state or local income, corporate, sales, use, franchise, capital stock,
inheritance, general income, gift or estate taxes, except that if a change
occurs in the method of taxation resulting in whole or in part of the
substitution of any such taxes, or any other assessment, levy, duty, or charge,
for any Taxes as above defined, such substituted taxes, assessments, levies,
duties, or charges shall be included in Taxes.

“Term” shall have the meaning set forth in Section 3.01.

“Work Letter” shall mean the obligations of Tenant and Landlord set forth in
Exhibit “D”.

 

5



--------------------------------------------------------------------------------

ARTICLE 3 - TERM

Section 3.01. The term (“Term”) of this Lease shall begin on the Commencement
Date and end at 12:00 noon on the date (the “Expiration Date”) 63 months from:
(a) the Commencement Date, if the Commencement Date is the first day of a month;
or (b) the last day of the month in which the Commencement Date occurs, if the
Commencement Date is not the first day of a month.

At such time as the Commencement Date is established, Landlord and Tenant shall
enter into a Lease Supplement (herein so defined) in the form attached hereto as
Exhibit F, to confirm the Commencement Date and the Expiration Date, and to make
such other modifications necessitated by the establishment of the Commencement
Date. Failure to execute a Lease Supplement by either party shall not affect the
occurrence of the Commencement Date or the Expiration Date.

Section 3.02. Tenant shall have the right to extend the term of this Lease for
two (2) additional five (5) year terms, commencing at 12:01 a.m. on the first
day immediately following the then current Expiration Date (“Extension Term”).
Tenant shall exercise such right to extend this Lease by giving Landlord written
notice to such effect at least one (1) year prior to the then current Expiration
Date; provided, however, that the right to extend is contingent upon (a) this
Lease being in full force and effect and (b) Tenant not being in default
hereunder after the delivery of notice and beyond the expiration of applicable
cure periods, both at the time of giving such written notice and at the
commencement of the Extension Term. Upon the giving of such written notice by
Tenant and the compliance by Tenant with the aforesaid conditions, this Lease
shall be automatically extended for the Extension Term referred to in such
notice with the same effect as if such Extension Term had originally been
included in the Term of this Lease, and all of the terms, covenants and
conditions of this Lease, except such as are inapplicable or inappropriate to
such Extension Term and except as set forth herein, shall continue in full force
and effect for such Extension Term. The Base Rent for the Extension Term shall
be determined in accordance with the provisions of Section 4.02. All reference
in this Lease to the Term of this Lease and to the Expiration Date shall be
deemed to mean, when the Extension Term is in effect, such Extension Term and
the date of expiration of such Extension Term, respectively. Upon the
commencement of the Extension Term, Landlord and Tenant shall execute an
amendment to this Lease setting forth the terms of such extension, including but
not limited to the expiration of the Extension Term and the amount of the Base
Rent.

ARTICLE 4 - BASE RENT

Section 4.01. Tenant covenants and agrees to pay Landlord in lawful currency of
the United States in advance on the first day of each month during the Term
without any previous demand therefor, and without any setoff or deduction, but
subject to the abatement rights set forth in Section 11.12, the following amount
(the “Base Rent”):

(a) months 1-3, no Base Rent;

 

6



--------------------------------------------------------------------------------

(b) months 4-12, $20.00 per rentable square foot per year or $60,000 per month;

(c) months 13-24, $20.60 per rentable square foot per year or $61,800 per month;

(d) months 25-36, $21.22 per rentable square foot per year or $63,660 per month;

(e) months 37-48, $21.86 per rentable square foot per year or $65,580 per month;
and

(f) months 49-63, $22.51 per year or $67,530 per month.

The rentable square footage of the Premises (estimated at 36,000 rentable square
feet) shall be subject to final verification using the 1996 BOMA/ANSI standard
of measurement.

If the Commencement Date is not the first day of a month, a prorated monthly
installment of Base Rent shall be paid by the Commencement Date based on
calendar days for the fractional month during which the Commencement Date
occurs.

Section 4.02. The Base Rent during each year of the Extension Term (“Extension
Term Rent”) shall be at ninety-five percent (95%) of the prevailing market rent
for comparable office space in the Building. The parties hereto shall negotiate
in good faith to establish the Extension Term Rent based on the foregoing
criteria, but if the Extension Term Rent has not been confirmed in writing
(“Rent Confirmation Agreement”) by the parties no later than nine months prior
to the contemplated commencement date of the Extension Term, Tenant shall have
the right, upon written notice to the Landlord at any time prior to the
execution of a Rent Confirmation Agreement, to nullify and void the Extension
Term and this Lease shall thereupon terminate at the end of the Term. Should
Tenant not elect to nullify this Lease then the setting of the Base Rent for the
Extension Term shall be sent to Arbitration.

Section 4.03 It is agreed that if at any time a dispute shall arise as to any
amount or sum of money to be paid by one party to the other under the provisions
hereof, the party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said party to institute suit for the recovery of such sum, and if it shall be
adjudged that there was no legal obligation on the part of said party to pay
such sum or any part thereof, said party shall be entitled to recover such sum
or so much thereof as it was not legally required to pay under the provisions of
the Lease, and if at any time a dispute shall arise between the parties hereto
as to any work to be performed by either of them under the provisions hereof,
the party against whom the obligation to perform the work is asserted may
perform such work and pay the cost thereof “under protest” and the performance
of such work and payment therefor shall in no event be regarded as a voluntary
performance or payment, and there shall survive the right on the part of said
party to institute suit for the recovery of the cost of such work, and if it
shall be adjudged that there was no legal obligation on the part of said party
to perform or pay for the same or any part thereof, said party shall be entitled
to recover the cost of such work or the cost of so much thereof as said party
was not legally required to perform or pay for under the provisions of the
Lease.

 

7



--------------------------------------------------------------------------------

ARTICLE 5 - OPERATING EXPENSES, TAXES AND OTHER CHARGES

Section 5.01. In addition to Base Rent and all other charges required under this
Lease, Tenant shall pay to Landlord the amount of money (“Tenant’s Share of
Operating Expenses”) determined by multiplying Tenant’s Share times the amount
by which the Operating Expenses incurred by Landlord during any Lease Year or
Partial Lease Year exceeds the Operating Expenses for the Base Year; provided,
however, that if Tenant’s Share of Operating Expenses is calculated for any
Partial Lease Year, the Operating Expenses for such Partial Lease Year shall be
appropriately prorated in making such calculation.

In addition to Base Rent and all other charges required under this Lease, Tenant
shall pay to Landlord the amount of money (“Tenant’s Share of Taxes”) determined
by multiplying Tenant’s Share times the amount by which Taxes which are due for
payment or were paid during any Lease Year or Partial Lease Year exceeds the
Taxes for the Base Year; provided, however, that if Tenant’s Share of Taxes is
calculated for any Partial Lease Year, the Taxes for such Partial Lease Year
shall be appropriately prorated in making such calculation.

If Tenant shall exercise its right to extend the term of this Lease, the Base
Year shall be the year in which the Lease Extension commences for purposes of
calculating Tenant’s Share of Operating Expenses and Tenant’s Share of Taxes.
The new Base Year shall be set forth in an amendment to this Lease setting forth
the terms of such extension pursuant to Section 3.02.

Section 5.02. Tenant shall pay Tenant’s Share of Operating Expenses and Tenant’s
Share of Taxes as follows:

(a) Tenant shall pay Landlord, monthly in advance with each monthly payment of
Base Rent, one-twelfth (1/12th) of the amounts, if any, estimated from time to
time by Landlord to be Tenant’s Share of Operating Expenses and Tenant’s Share
of Taxes.

(b) On or before May 31 of each Lease Year or Partial Lease Year after the
Commencement Date, Landlord shall furnish to Tenant a statement of the Operating
Expenses and Taxes for the preceding Lease Year and a calculation of Tenant’s
share thereof. To the extent that Tenant’s Share of Operating Expenses or
Tenant’s Share of Taxes for any Lease Year or Partial Lease Year is more than
the amount actually paid by Tenant under subparagraph (a), then Tenant shall pay
the difference due Landlord within thirty (30) days after receipt of the
aforesaid statement. If the payments made by Tenant under subparagraph (a) above
for any Lease Year or Partial Lease Year exceed Tenant’s Share of Operating
Expenses or Tenant’s Share of Taxes, such excess shall be credited against the
amount next due from Tenant to Landlord pursuant to this Article or, upon the
expiration of the Term, shall be paid to Tenant in cash. Failure of the Landlord
to provide Tenant a statement of Operating Expenses and/or Taxes by the

 

8



--------------------------------------------------------------------------------

date specified above shall not be deemed a waiver of Tenant’s obligations to pay
Tenant’s Share of Operating Expenses and Tenant’s Share of Taxes, or any rights
of Landlord associated with such obligations hereunder.

(c) If this Lease expires or terminates on a day other than the last day of a
calendar year, Tenant’s Share of Operating Expenses and Tenant’s Share of Taxes
shall be equitably prorated and Tenant’s obligation to pay any underpayment of
Tenant’s Share of Operating Expenses and Tenant’s Share of Taxes or Landlord’s
obligation to refund any over payment shall survive the expiration or
termination of this Lease.

Section 5.03. Tenant further agrees to pay to Landlord the following amounts:

(a) Any and all sums which may become due Landlord by reason of the failure of
Tenant, after the giving of any required notice and time to cure, to comply with
any one or more of the covenants of this Lease and any and all damages, costs
and expenses, including reasonable attorneys’ fees, that Landlord has suffered
or incurred thereby or any damages to the Premises caused by any act or neglect
of Tenant.

(b) As a late charge, interest at the Default Rate on any Rent that is not paid
within five (5) business days following the due date thereof on two occasions
during any Lease Year. On the third and any subsequent occasion such late charge
and interest thereon shall accrue from the due date until such Rent is received
by Landlord.

(c) All Taxes becoming a lien or charge against the Land and Building to the
extent that the same are assessed on the basis of the value of any machinery or
equipment installed by Tenant.

(d) All costs and expenses incurred by Landlord in performing any alterations,
improvements, additions or other work in or to the Premises at the request of
Tenant (other than that which Landlord is required to do under the provisions of
this Lease without charge to Tenant or under the Work Letter) or to cure any
Event of Default hereunder, plus an overhead and construction management fee
equal to five percent (5%) of the total cost of such alterations, improvements,
additions or other work or amount necessary to cure any default.

Section 5.04. Any sums required to be paid by Tenant under this Lease (other
than Base Rent), including, without limitation, any sums payable under this
Article 5 or Article 11, shall be deemed to be “Additional Rent”. Tenant agrees
to pay (on demand unless otherwise specified herein) Additional Rent in lawful
currency of the United States without any setoff or deduction whatsoever.
Tenant’s obligation to pay Base Rent and all Additional Rent under this Lease
shall survive any expiration or termination of this Lease.

Section 5.05. Within two (2) years after the end of the period to which such
records relate, Tenant shall have the right, at its sole cost and expense, to
inspect and/or audit Landlord’s books and records (not more than once in any
twelve (12) month period), with respect to Operating Expenses, Taxes and any and
all other additional rent payable by or claimed

 

9



--------------------------------------------------------------------------------

by Landlord to be payable by Tenant under this Lease. Tenant shall give Landlord
not less than seven (7) days prior written notice of its intention to conduct
any such audit. If such audit discloses that the amount paid by Tenant for any
one or more of the above enumerated items for the Lease Year under consideration
has been overstated, then Landlord shall immediately rebate to Tenant the amount
of overcharge. and if the overstatement shall be five (5%) or more, then in
addition to immediately rebating to Tenant the overcharge, Landlord shall also
pay the reasonable costs incurred by Tenant for such audit. Provided, that if
Landlord disagrees with the results of said audit, the parties will seek to
amicably resolve such differences, and, if they fail to do so, will retain an
independent third-party auditor to resolve such differences. The findings of any
such third-party auditor shall be final and binding on both parties, and the
costs of the auditor shall be borne by the party whose position was not correct.
Provided further, that neither party may retain an auditor whose compensation is
paid on a contingency fee basis.

ARTICLE 6 - USE

Section 6.01. The Premises may be used and occupied only for GENERAL OFFICE
PURPOSES which shall include, without limitation, all matters related to the
conduct of electronic commerce by Tenant, training of its employees and holding
of meetings for its customers, and other matters related to the above, and for
no other purpose without Landlord’s prior written consent, which consent may be
withheld in Landlord’s sole and absolute discretion.

Section 6.02. Tenant shall not do or permit anything to be done in or about the
Premises which will in any way unreasonably obstruct or interfere with the
rights of Landlord or other tenants, occupants or invitees of the Building or
injure or annoy them or use or allow the Premises to be used for any improper,
immoral or objectionable purpose, nor shall Tenant cause, maintain or permit
nuisance in, on or about the Building or the Premises. Tenant shall not commit
or suffer the commission of any waste in, on or about the Building or the
Premises.

ARTICLE 7 - PRIOR OCCUPANCY; POSSESSION

Section 7.01. There are presently no tenants in the Premises. If Tenant’s
occupancy is delayed beyond July 31, 1999, through no fault of the Tenant, then
Tenant shall have the right to terminate this Lease upon written notice to
Landlord.

ARTICLE 8 - TERMINATION, EXTENSION AND HOLD OVER

Section 8.01. Unless sooner terminated as set forth in this Lease, this Lease
shall terminate on the Expiration Date without the necessity of any notice from
either Landlord or Tenant to terminate the same. TENANT HEREBY EXPRESSLY WAIVES
NOTICE TO VACATE THE PREMISES (INCLUDING, WITHOUT LIMITATION, ANY NOTICE
PROVIDED FOR UNDER THE PENNSYLVANIA LANDLORD AND TENANT ACT OF

 

10



--------------------------------------------------------------------------------

1951, AS AMENDED, 68 Pa. C.S.A. '250.101 et seq.) AND AGREES THAT LANDLORD SHALL
BE ENTITLED TO THE BENEFIT OF ALL PROVISIONS OF LAW RESPECTING THE SUMMARY
RECOVERY OF POSSESSION OF THE PREMISES FROM A TENANT HOLDING OVER TO THE SAME
EXTENT AS IF STATUTORY NOTICE HAD BEEN GIVEN. Notwithstanding the above, Tenant
shall have the right, upon sixty days prior written notice to Landlord, to hold
over for two, one-month periods after the Expiration Date. Tenant shall pay rent
for this period equal to the existing Base Rent and pro rated Additional Rent in
effect at the time of such holdover.

Section 8.02. If the Premises are not surrendered at the expiration or
termination of the Term or such extended Term as set forth above, Tenant shall:

(a) Indemnify landlord against actual losses directly incurred resulting from
Tenant’s delay in surrendering the Premises;

(b) Reimburse Landlord for any reasonable, out-of-pocket costs and expenses
incurred by Landlord in obtaining possession of the Premises; and

(c) Pay to Landlord one and one-half (1 1/2) times the Rent payable in the last
month of the Term together with all other sums payable hereunder for each month
or portion thereof that such delay exists.

The provisions of this Section shall not operate: (i) as a waiver by Landlord of
any remedies Landlord may have due to Tenant’s failure to surrender the
Premises, including but not limited to all remedies specified herein, or
otherwise at law or in equity; or (ii) to extend the Term.

ARTICLE 9 - PLACE OF PAYMENT

Section 9.01. All Rent shall be payable to Landlord, without prior written
notice or demand, to Lockbox Checking Account #361383214 at Hatfield Philips,
Inc. on behalf of LBHI for One Oliver Associates Limited Partnership, Dept
#77318, P.O. Box 77000, Detroit, MI 48277-0318 or at such other place as
Landlord may from time to time designate by written notice to Tenant.

 

11



--------------------------------------------------------------------------------

ARTICLE 10 - TENANT’S COVENANTS

Section 10.01. Tenant shall promptly fulfill and comply with all laws,
ordinances, regulations and requirements of the city, county, state and federal
governments and any and all departments thereof having jurisdiction over the
Building, which relate to Tenant’s use of the Premises (as distinguished from
general office uses) or the business conducted therein, and Tenant shall notify
Landlord within ten (10) days of its receipt of notice alleging a violation
thereof by Tenant or the Premises.

Section 10.02. Tenant shall not use the Premises or permit anything to be done
in or about the Premises which will in any way conflict with any law, statute,
ordinance, or governmental rule or regulation now in force or which may
hereafter be enacted or promulgated or which conflicts with any certificate of
occupancy for the Building. Tenant shall not do or permit anything to be done in
or about the Premises or bring or keep anything therein which will in any way
increase the rate of applicable insurance upon the Building or any of its
contents, and Tenant shall, at its sole cost and expense, promptly comply with
all laws, statutes, ordinances and governmental rules, regulations, and
requirements now in force or which may hereafter be in force, and with the
requirements of any Board of Fire Underwriters or other similar body now or
hereafter constituted relating to or affecting the condition, use or occupancy
of the Premises, excluding structural changes not related to or affected by
Tenant’s alterations or improvements. The final, unappealable judgment of any
court of competent jurisdiction or the admission of Tenant in an action against
Tenant, whether Landlord be a party thereto or not, that Tenant has so violated
any law, statute, ordinance, or governmental rule, regulation, or requirement,
shall be conclusive of such violation as between Landlord and Tenant.

Section 10.03. Tenant shall observe faithfully and comply strictly with the
Rules and Regulations set forth in Exhibit E attached hereto and made a part
hereof, which Rules and Regulations shall be applied on a non-discriminatory
basis to all tenants of the Building and shall not unreasonably restrict
Tenant’s ability to use and enjoy the Premises in accordance with the terms of
the Lease. Landlord shall have the right from time to time to make reasonable
changes in, and additions to, the Rules and Regulations, upon ten (10) days
prior written notice to Tenant. Landlord’s failure to enforce any Rule or
Regulation shall not constitute a waiver by Landlord of its right to enforce
such Rule or Regulation. Provided, that any such changes shall not adversely
affect Tenant’s enjoyment of the Premises and the Building or conflict with the
terms of this Lease, except as may be required by law.

Section 10.04. Tenant shall use every reasonable precaution against fire and
immediately notify Landlord of any condition which may have a negative impact on
fire security or safety.

Section 10.05. Tenant shall give to Landlord prompt written notice of any
accident, fire or damage occurring on or to the Premises.

Section 10.06. Tenant shall not place or allow to be placed any stand, booth,
sign, banner, showcase, device or projection of any kind upon or near the
entrance, doorsteps, vestibules, outside walls, pavements or windows of the
Premises or near Building without the

 

12



--------------------------------------------------------------------------------

prior written consent of Landlord, except that Tenant shall have the right to
use its standard graphics in the elevator lobby of the 21st and 22nd floors of
the Building (and any other floor it fully occupies during the Term). Landlord
shall provide space for Tenant’s name in the Building directory located in the
main lobby at no cost to Tenant.

Section 10.07. Tenant shall not use or operate any devices or machinery that, in
Landlord’s opinion, is harmful to the Building or disturbing to other tenants
occupying other parts thereof.

Section 10.08. Tenant shall not place any weights in any portion of the Premises
beyond its safe carrying capacity. The safe carrying capacity is 75 pounds per
usable square foot, inclusive of partitions.

ARTICLE 11 - SERVICES AND EQUIPMENT

Section 11.01. Subject to the provisions of Article 17, Landlord shall provide
heating, ventilating and air-conditioning (“HVAC”) throughout the Premises
during Normal Business Hours, as required by weather conditions, in a manner
befitting a first class office building in the central business district of the
City of Pittsburgh (“First Class Office Building”). For the purposes of this
paragraph, such a standard shall mean that the base building HVAC system will
provide interior conditions of 75° F and 50% relative humidity when the outside
summer conditions are 89° F. In the winter the system will maintain 70° F inside
when outside conditions are 0° F. The HVAC system consists of 12 to 14 interior
VAV zones per floor and one constant volume exterior zone per column bay. The
interior zones include ceiling mounted supply diffusers and return grilles. The
exterior zones are supplied by floor mounted induction units with hot water and
chilled water coils. Both interior and exterior zones are equipped with
appropriate ductwork and controls and are designed to accommodate a combined
lighting and appliance load of 5 watts per square foot at an average occupancy
of one person per 200 square feet. Any additional zones or capacity will be
provided at Tenant’s expense.

Section 11.02. Tenant understands that, after the Commencement Date, any
occupancy of the Premises above the Building standard occupancy conditions or
any rearrangement of partitioning which interferes with normal operation of the
HVAC system and/or the fire or other safety equipment or systems, may require
changes or alterations in said systems or in the ducts through which the same
operates, and Tenant accordingly agrees that any changes or alterations so
occasioned shall be done by Landlord, at Tenant’s expense, and in accordance
with the plans and specifications of Tenant to be submitted to and approved in
writing by Landlord. For purposes of this Lease, “Building standard occupancy
conditions” shall mean one person per each 200 rentable square feet.

Whenever heat-generating machines or equipment installed by Tenant affect the
air-conditioning systems, or the population or electrical load exceeds the
Building standard occupancy conditions, Landlord’s responsibility for providing
heating, ventilating and air-conditioning

 

13



--------------------------------------------------------------------------------

shall be reduced to the load for normal Building standard occupancy conditions.
Landlord reserves the right to install at Tenant’s expense supplementary
air-conditioning equipment and equipment auxiliary to such supplementary
air-conditioning equipment in the Premises, and the charge for such installation
and for the operation thereof shall be paid by Tenant as Additional Rent within
thirty (30) days of being billed therefor. Any such installation shall be
discussed with Tenant in advance of taking such action, and any action taken
shall be reasonable in light of the circumstances.

If the temperature otherwise maintained in any portion of the Building by the
HVAC systems is affected as a result of any lights, machines, equipment,
occupancy or electrical load in or with respect to the Premises, Landlord shall
have the right, but not the obligation, to install any machinery and equipment
which Landlord reasonably deems necessary to maintain or restore temperature
balance, including modifications to the standard HVAC equipment. The cost of any
such additional machinery or equipment, including the cost of installation and
any additional cost of operation and maintenance incurred thereby, shall be paid
by Tenant as Additional Rent within thirty (30) days of being billed therefor.
Any such installation shall be discussed with Tenant in advance of taking such
action, and any action shall be reasonable in light of the circumstances.

Section 11.03. If Tenant requires HVAC service on days or hours other than
Normal Business Hours, Landlord shall, upon advance notice by Tenant, furnish
such additional service and Tenant shall pay for such service as Additional Rent
at rates then charged by Landlord (which shall be the actual cost plus
administrative expense of less than 5%) within thirty (30) days of being billed
therefor. Such advance notice shall be adequately provided if given (i) on 12
hours notice if notice occurs during a business day, and (ii) on forty-eight
hour notice if given on a weekend.

Section 11.04. Landlord shall provide passenger elevator service (which may be
automatic, at Landlord’s option) in common with others during Normal Business
Hours and have an elevator servicing the Premises subject to call at all other
times.

Landlord shall provide freight elevator service in common with others during
Normal Business Hours. If Tenant shall require freight elevator service and/or
use of the Building loading dock outside of Normal Business Hours (other than
Tenants initial move into the Premises), Tenant shall pay for the services of
any additional Building personnel specifically attributable to the services
required as Additional Rent at rates then charged by Landlord within thirty
(30) days of being billed therefor. Tenant may only use the Building loading
dock upon 24 hour prior notice to Landlord.

Section 11.05. Landlord shall provide heated and unheated water to the Premises
for lavatory, toilet, drinking, ordinary cleaning and other usual purposes drawn
through plumbing and other facilities installed by Landlord in a manner
consistent with a First Class Office Building. If Tenant requires, uses or
consumes water for any other purpose, Tenant agrees to the installation of a
meter or meters to measure Tenant’s domestic water consumption and Tenant shall
pay as Additional Rent, within thirty (30) days of being billed therefor, for:
the meter or meters and the installation thereof; the maintenance of said meter
equipment; and the

 

14



--------------------------------------------------------------------------------

water consumed. The charge for all excess water consumed as measured by said
meter or meters and sewerage charges applicable to such water consumption shall
be paid as Additional Rent within thirty (30) days of being billed therefor.

Landlord shall also provide extermination and pest control when necessary.

Section 11.06. Landlord may, at its option, provide any special services or
equipment requested by Tenant, but not provided herein, upon 48 hours prior
notice. If Landlord provides such services, Tenant shall pay as Additional Rent,
within thirty (30) days of being billed therefor, an amount equal to the cost of
providing such special services or equipment plus five percent (5%) of the cost
of the services for administrative and supervising expenses. Such special
services may include, without limitation, maintenance, repair, janitorial,
cleaning, HVAC and other services provided during hours other than Normal
Business Hours and/or in amounts not reasonably considered by Landlord as
standard.

Section 11.07. Tenant shall pay as Additional Rent, within thirty (30) days of
being billed therefor, for the removal from the Premises and the Building of
such refuse and rubbish of Tenant as shall exceed that ordinarily accumulated
daily in the usual and customary business office.

Section 11.08. Landlord shall provide standard cleaning and janitorial services
in and about the Building and the Premises weekdays (Saturdays, Sundays and
Holidays excepted) substantially in accordance with Exhibit C attached hereto.
Landlord, its cleaning contractor and their respective employees shall have
access to the Premises, and shall have the right to use, without charge
therefor, all light, power and water in the Premises reasonably required to
clean the Premises.

To the extent that Tenant shall require special or more frequent cleaning and
janitorial service, Landlord shall, upon reasonable advance notice by Tenant,
furnish such special cleaning services and Tenant agrees to pay as Additional
Rent, within thirty (30) days of being billed therefor, the cost of special
cleaning services plus five percent (5%) of such cost as consideration for
administrative and supervisory expenses. Without limiting the generality of the
foregoing, the following, as applicable, shall be considered to be “special
cleaning services”:

(a) The cleaning of plates and dishes, the microwave, the refrigerator or other
food storage or cooking appliances in the kitchen area, or performing services
beyond standard janitorial services in the kitchen area;

(b) The cleaning and maintenance of excessive amounts of paper from computer
areas;

(c) The cleaning and maintenance of special equipment areas, private toilets and
locker and storage rooms, medical centers, mailrooms, and large scale
reproduction rooms. For purposes of this Lease, the four existing men’s rooms
and four existing women’s rooms in the Premises shall not be considered as
private bathrooms.

 

15



--------------------------------------------------------------------------------

(d) The cleaning and maintenance in areas of special security such as storage
vaults.

(e) Consumable supplies for private toilet rooms.

(f) All cleaning services performed at the request of Tenant other than during
normal cleaning hours which shall mean 10:00 p.m. to 7:00 a.m.

(f) Any extra cleaning of the Premises required because of the carelessness or
indifference of Tenant, or unsanitary conditions caused by Tenant.

Section 11.09. Notwithstanding anything to the contrary in this Lease, Landlord
may institute such policies, programs and measures as may be reasonably
necessary, required, desired or expedient for the conservation and/or
preservation of energy or energy services as may be necessary to comply with
applicable laws, codes, rules or regulations, whether mandatory or voluntary.
Provided, that if such compliance is voluntary, Landlord shall ensure that the
energy provided is of a comparable standard and does not compromise Tenant’s use
of the Premises.

Section 11.10. Landlord reserves the right to interrupt, curtail, stop or
suspend the supply of any service, including, but not limited to, the furnishing
of HVAC, elevator, escalator, and cleaning services, and the operation of
plumbing and electrical systems for repairs, alterations, replacements or
improvements. If any event described in this Section occurs, (i) Landlord shall
use reasonable efforts to make such repairs at times other than Normal Business
Hours, and (ii) Landlord shall, in each instance, promptly effect performance or
restore service when and as soon as possible.

Section 11.11. Tenant agrees to pay Landlord, if there is a metered utility
connection to the Premises, all charges for the utility(ies) consumed upon the
Premises and all charges for repairs to the meter or meters on the Premises,
whether such repairs are made necessary by ordinary wear and tear, including,
but not limited to, freezing or hot water.

Section 11.12. If and to the extent that Tenant is unable to conduct its
ordinary business operations for a continuous period of three (3) working days
resulting from Landlord’s failure to supply, or inadequacy in supplying, HVAC,
elevator, cleaning services, or the operations of plumbing and electrical
systems, then Tenant’s Base Rent shall be abated or reduced to the extent of
Tenant’s diminution in its use and enjoyment of the Premises, for the entire
period of time Tenant remains unable to use and enjoy the Premises due to the
failure to supply such service. Provided, that Tenant shall not have the right
to abate or reduce the Base Rent if (i) the reason for the failure to supply
such service is not reasonably within the control of Landlord, and (ii) Landlord
has used reasonable efforts to cause such failure to be cured. Tenant shall have
the right to cancel this Lease upon written notice to Landlord if the
interruption unreasonably and materially interferes with Tenant’s use of or
access to the Premises for at least 45 days and Landlord is not exercising
reasonable efforts to restore the services. Provided further, that Tenant may
institute such other actions as our available under applicable law to recover
damages against Landlord.

 

16



--------------------------------------------------------------------------------

Section 11.13. All services and all systems provided by Landlord pursuant to
this Article 11 shall be consistent with the standards for a First Class Office
Building.

ARTICLE 12 - ELECTRICITY

Section 12.01. Electric current shall be supplied by Landlord to Tenant as
herein provided. Base Rent includes a charge for consumption of electricity for
the Building standard 277-volt lighting fixtures installed in the Premises and
for normal small office machines and fixtures connected to the Building standard
110-volt, single phase outlets, 24 hours per day. Tenant shall pay as Additional
Rent, and on a monthly basis, for the consumption of electricity used in the
Premises for a total connected load in excess of a total of five (5) watts per
square foot of Rentable Area of the Premises at a rate computed on Landlord’s
average cost per kilowatt hour. Such average cost shall be determined by
dividing the total kilowatt hours used in the Building into the total cost of
the utility company’s electricity invoices for the Building. The amount of
electrical consumption in the Premises for a total connected load in excess of
five (5) watts shall be determined by Landlord’s reasonable estimate, or if
requested by Tenant, by an engineering analysis and/or study by a consultant
retained by Landlord and Tenant, such study to be at Tenant’s sole cost. For
computer floors, supplemental HVAC and other special installations, additional
electrical usage shall be determined by measurement by electric meters to be
installed as required by Landlord at Tenant’s sole cost. If Tenant requires
electrical current beyond five (5) watts per square foot, Tenant shall pay for
such consumption as Additional Rent, based on the above method of calculating
cost. Charges for excess electrical consumption shall be billed and paid as
Additional Rent.

Section 12.02. Tenant shall pay as Additional Rent, within ten (10) days of
being billed therefor, the cost of all replacement lamps, bulbs, starters and
ballasts used in the Premises, together with the charge for installation
thereof.

Section 12.03. Tenant covenants and agrees that at all times its use of electric
current shall not exceed Tenant’s proportionate share of the capacity of
existing feeders to the Building or the risers or wiring installation. Any riser
or risers or wiring to meet Tenant’s excess electrical requirements, upon
written request of Tenant, will be installed by Landlord, at the sole cost and
expense of Tenant if, in Landlord’s sole judgment, the same are necessary and
will not cause permanent damage or injury to the Building or Premises or cause
or create a dangerous or hazardous condition or entail excessive or unreasonable
alterations, repairs or expense or interfere with or disturb other tenants or
occupants.

Section 12.04. Tenant shall make no alterations or additions to the electric
equipment or installation without the prior written consent of Landlord in each
instance, and all work shall be done by Landlord at Tenant’s expense in
accordance with plans and specifications of Tenant to be submitted and approved
by Landlord.

 

17



--------------------------------------------------------------------------------

Section 12.05. If, at any time when Landlord is furnishing electric current to
the Premises, it becomes illegal for Landlord to continue to do so, Landlord
may, upon not less than thirty (30) days’ prior written notice to Tenant,
discontinue the furnishing of such electric current. If Landlord gives any such
notice of discontinuance, Landlord shall make all the necessary arrangements
with a public utility to furnish such electric current to the Premises, but
Tenant will contract directly with such public utility for the supplying of such
electric current to the Premises.

ARTICLE 13 - ALTERATIONS; CONDITION OF PREMISES

Section 13.01. All tenant improvements to prepare the Premises for initial
occupancy by Tenant (the “Initial Alterations”) shall be performed in accordance
with and subject to the terms, covenants and conditions of the Work Letter
attached hereto as Exhibit D and hereby made a part hereof. The Tenant Allowance
shall be used in accordance with the provisions of the Work Letter.

Section 13.02. Excepting alterations of less than twenty-five thousand dollars
per year which are non-structural, Tenant shall not make any alterations,
improvements or additions to the Premises without the prior written approval of
Landlord, which consent shall not be unreasonably withheld. All alterations,
improvements and additions to the Premises must be performed by Landlord or by
contractors which have been approved by Landlord. Tenant shall, if requested by
Landlord, furnish Landlord with plans and specifications, names and addresses of
contractors, copies of contracts, necessary permits, and indemnification in form
and amount satisfactory to Landlord and shall, prior to the commencement of any
work, cause its contractors to file waivers of lien against any and all claims,
costs, damages, liabilities and expenses which may arise in connection with any
such work. Tenant hereby agrees to indemnify and hold harmless Landlord from any
and all liabilities of every kind and description which may arise out of or be
connected in any way with any such work, unless such work is performed by
Landlord or contractors retained by Landlord to perform such work. Before
commencing any such work, Tenant shall furnish Landlord with certificates of
insurance from all contractors performing labor or furnishing materials insuring
Landlord in such amounts as Landlord deems appropriate against any and all
liabilities which may arise out of or be connected in any way with such work.
Tenant shall pay the cost of all such work and also the cost of repairing the
Premises or the Building occasioned by such work.

Upon completing any such work, Tenant shall furnish Landlord with contractors’
affidavits and full and final waivers of lien and receipted bills covering all
labor and materials expended and used. All such work shall comply with all
insurance requirements, with all of Landlord’s Rules and Regulations, and with
all laws, ordinances, regulations and requirements of any governmental and
quasi-governmental bodies or agencies having or claiming jurisdiction. If any
such work results in a change in the HVAC load in the Premises, Landlord shall,
at Tenant’s expense, at Landlord’s option, either modify the existing systems or
provide

 

18



--------------------------------------------------------------------------------

supplementary HVAC systems or equipment necessary to accommodate such load
change. Notwithstanding the foregoing, Landlord may, at its option, direct
Tenant, at Tenant’s expense, to either modify the existing systems or provide
supplementary HVAC systems or equipment necessary to accommodate such load
change. Tenant shall perform or cause such work to be performed in a manner
which will not interfere with or impair the use and enjoyment of any other
portion of the Building by Landlord and/or other tenants.

Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the land upon which
the Building is situated, the Premises, or any part thereof arising out of work
performed, or alleged to have been performed by, or under the direction of, or
on behalf of Tenant. If any such lien or claim for lien is filed, Tenant, within
ten (10) days thereof, shall either have such lien or claim for lien released of
record or shall deliver to landlord a bond in form, content and amount
satisfactory to Landlord and issued by a surety satisfactory to Landlord,
indemnifying Landlord and anyone else designated by Landlord against all costs
and liabilities resulting from such lien or claim for lien and the foreclosure
or attempted foreclosure thereof. If Tenant fails to have such lien or claim for
liens released or to deliver such bond to Landlord with ten (10) days thereof,
Landlord, without investigating the validity of such lien, may pay or discharge
the same and Tenant shall reimburse Landlord as Additional Rent upon demand for
the amount so paid by Landlord, including Landlord’s expenses and attorneys’
fees.

All alterations, improvements, additions or fixtures (excluding trade fixtures),
including, but not limited to any wiring and cabling, whether installed before
or after the making of this Lease, shall remain upon the Premises at the
expiration or sooner termination of this Lease and shall become the property of
Landlord, unless Landlord and Tenant shall mutually agree prior to Tenant’s
installing such alterations that Tenant shall have the right to remove such
property at the Lease termination, and Tenant shall be obligated to remove such
alterations, improvements, additions and fixtures (as were mutually agreed to by
the parties) and restore the Premises to the same good order and condition in
which they were prior to the commencement of this Lease, reasonable wear and
tear excepted. Landlord shall also have the right to require Tenant to remove
certain specified alterations, improvements, additions or fixtures. Tenant’s
obligation to remove such alterations, improvements, additions or fixtures as
specified above shall survive the Expiration Date.

Section 13.03 If changes or alterations are made by Landlord to any portion of
the Building, Landlord shall not thereby be subject to any liability nor shall
Tenant be entitled to any compensation or any reduction or abatement of Rent and
such changes or alterations shall not be deemed to be a constructive or actual
eviction or a breach of Landlord’s covenant of quiet enjoyment, provided that
such changes or alterations do not adversely affect Tenant’s use and occupancy
of the Premises or change Tenant’s leased area.

 

19



--------------------------------------------------------------------------------

ARTICLE 14 - REPAIRS

Section 14.01. Tenant shall keep the Premises and the fixtures and appurtenances
therein in good order and condition at its sole cost and expense which are not
Landlord’s obligations pursuant to any provision of this Lease, and shall commit
no waste in the Premises or the Building. In addition, Tenant shall make repairs
necessitated by its negligence or the negligence of its employees and guests.
Tenant’s ordinary repairs shall include, without limitation, the following:

(a) any installations made by or on behalf of Tenant (excepting the Initial
Alterations for a period of twelve (12) months);

(b) trade fixtures and other property belonging to Tenant.

Section 14.02. Landlord shall promptly make all repairs necessary to maintain
the structural portions of the Building, the roof, and the Building systems
(HVAC, electrical, plumbing, mechanical, etc.), exterior glass, parking areas
and facilities servicing the Premises in proper order, condition, and repair.

Unless Landlord has actual knowledge of the need for repairs, Tenant shall
provide a written notice to Landlord that repairs to the Premises are needed.
Landlord shall not be obligated under this Article to repair any damage caused
by the negligence of Tenant, its employees or guests, subtenants, or contractors
or subcontractors retained by Tenant to perform work on the Premises.

Section 14.03. All repairs, restorations or replacements by either party shall
be of first-class quality and done in a good and workmanlike manner.

Section 14.04. Except as otherwise set forth in this Lease, there shall be no
allowance to Tenant or diminution of Rent and no liability on the part of
Landlord by reason of inconvenience, annoyance or injury to business arising
from the making of any repairs, alterations, additions, substitutions or
improvements in or to any portion of the Building or the Premises or in and to
the fixtures, appurtenances and equipment thereof; provided that in each case
such repairs, alterations, additions, substitutions or improvements are effected
in a manner which does not cause unreasonable inconvenience to Tenant and
provided further that in each case all work done in connection with such
repairs, alterations, additions, substitutions or improvements is done promptly
in a good and workmanlike manner consistent with a First Class Office Building.

 

20



--------------------------------------------------------------------------------

ARTICLE 15 - INSURANCE REQUIREMENTS

Section 15.01. Tenant shall not do or permit to be done any act or thing upon
the Premises which will invalidate or be in conflict with the Certificate of
Occupancy for the Premises or the terms of any standard form of “all risk”
property insurance policies covering the Building and the fixtures and property
therein; and shall, at its own expense, comply with all rules, orders,
regulations or requirements of the National Fire Protection Association and the
Insurance Service Office of Pennsylvania or any other similar body having
jurisdiction and shall not knowingly do or permit anything to be done in or upon
the Premises or bring or keep anything therein or use the Premises in a manner
which increases the rate of property insurance upon the Building or on the
property or equipment located therein or cause any such policy or policies to be
canceled.

Section 15.02. If any installation in or use of the Premises by Tenant increases
the rate of “all risk” property insurance on the Building or on the property and
equipment of Landlord or any other tenant or subtenant in the Building and such
rate shall be higher than it otherwise would be, Tenant shall, within ten
(10) days after being billed therefor, reimburse Landlord for that part of the
fire insurance premiums thereafter paid by Landlord which shall have been
charged because of such installation or use by Tenant, and such reimbursement
shall be deemed Additional Rent.

Section 15.03. Tenant covenants and agrees to provide on or before the
Commencement Date and to keep in force during the entire Term of this Lease:
(a) commercial general liability insurance for the mutual benefit of Landlord
and Tenant relating to the Premises and its appurtenances in an amount of not
less than Five Million and 00/l00 Dollars ($5,000,000.00) in respect of personal
injury or death and of not less than Five Million and 00/l00 Dollars
($5,000,000.00) in respect of property damage; and (b) “All Risk” property
insurance covering all risks of physical loss, in an amount adequate to cover
the cost of replacement of all fixtures, equipment, decoration, contents and
personal property therein, provided, that upon satisfactory evidence of
financial worth of at least $100,000,000, Tenant shall have the ability to
self-insure such risks; and (c) if there is a boiler or air-conditioning
equipment in, on, adjoining or beneath the Premises for the sole benefit of
Tenant, broad form, boiler or machine insurance in the amount of Two Hundred
Fifty Thousand and 00/l00 Dollars ($250,000.00). All such insurance shall name
Landlord, Building Manager and Landlord’s mortgagee (“Landlord Insured
Entities”) as additional insureds as their respective interests may appear and
contain a stipulation that it is Tenant’s primary insurance. Tenant agrees to
deliver to Landlord at least fifteen (15) days prior to the time such insurance
is first required to be carried by Tenant, and thereafter at least fifteen
(15) days prior to the expiration of any such policy, either a duplicate
original or a certificate of insurance procured by Tenant evidencing compliance
with its obligations hereunder, together with evidence of payment therefor.
Landlord agrees that it shall carry insurance on the Building sufficient to
replace the Building, including the Premises.

All of the aforesaid insurance shall be written by one or more responsible
insurance companies satisfactory to Landlord and shall contain endorsements
that: (i) such

 

21



--------------------------------------------------------------------------------

insurance may not be canceled or amended with respect to Landlord and the other
Landlord Insured Entities except upon thirty (30) days written notice to
Landlord from the insurer; and (ii) Tenant shall be solely responsible for
payment of premiums for such insurance. If Tenant fails to furnish such
insurance, Landlord may obtain such insurance and the premiums shall be paid by
Tenant as Additional Rent within ten (10) days after being billed therefor.

Section 15.04. Notwithstanding anything to the contrary contained in this Lease,
if either party suffers an injury (such injured party being referred to herein
as the “Injured Party”), the Injured Party waives claims arising in any manner
in its favor and against the other party and the other party’s directors,
officers, employees, shareholders and agents for loss or damage to the Injured
Party’s property located within or constituting a part or all of the Building,
but only to the extent the loss or damage is capable of being insured against by
“All Risk” form insurance coverage, whether carried or not. This waiver does not
apply to claims caused by a party’s willful misconduct. The property insurance
policies carried by Landlord and Tenant shall contain a waiver of subrogation
clause consistent with this Section 15.04.

ARTICLE 16 - COVENANT OF QUIET ENJOYMENT

Section 16.01. Landlord covenants that upon Tenant’s paying Rent and observing
and performing all the terms, covenants and conditions of this Lease on its part
to be observed and performed, Tenant may peaceably and quietly enjoy the
Premises (which shall include 24 hours per day and 7 days per week access to the
Building and the Premises, subject to reasonable security procedures) without
any hindrance, interference or molestation from Landlord or any party acting by,
through or under the direction of Landlord, subject, nevertheless, to the terms
and conditions of this Lease.

ARTICLE 17 - LIABILITY OF LANDLORD; INDEMNIFICATION; AND EXCUSE OF PERFORMANCE

Section 17.01. Landlord and its officers, directors, shareholders, employees,
servants and agents shall not be liable for any injury or damage to persons or
property resulting from fire, explosion, falling plaster, steam, gas,
electricity, electrical disturbance, water, rain or snow or leaks from any part
of the Building or from the pipes, appliances or plumbing works or from the
roof, street or subsurface or from any other place or caused by dampness or by
any other cause of whatever nature, unless caused by or due to any negligent act
or omission of Landlord, its officers, directors, shareholders, employees,
servants and agents, and then only after (a) notice (if reasonably practicable
under the circumstances) to Landlord of the condition claimed to constitute
negligence and (b) the expiration of a reasonable time after such notice has
been received by Landlord without Landlord having taken all commercially
reasonable and practicable means to cure or correct such condition; and pending
such cure or correction by Landlord, Tenant shall take all reasonably prudent
temporary measures (if possible under the circumstances) and safeguards to
prevent and mitigate any injury, loss or damage to persons or

 

22



--------------------------------------------------------------------------------

property. In no event shall Landlord or any of its officers, directors,
shareholders, employees, servants or agents be liable for (i) any loss, the risk
of which is covered by Tenant’s insurance or would have been covered had Tenant
maintained the insurance required under the Lease; (ii) any damage caused by
other tenants or persons in the Building or caused by operations in construction
of any private, public, or quasi-public work.

Section 17.02. Landlord and its officers, directors, shareholders, employees,
servants and agents shall not be liable to Tenant, its employees, agents,
contractors, invitees and licensees, and Tenant shall indemnify Landlord and its
officers, directors, shareholders, employees, servants and agents and hold them
harmless from and against any and all liability arising from or occasioned by
the injury or death of the employees, agents, contractors, invitees and
licensees of Tenant, irrespective of the cause of such injury or death, unless
caused by or due to any negligent act or omission of Landlord, its agents or
employees.

Section 17.03. Tenant shall defend, indemnify and save harmless Landlord, its
directors, officers, shareholders, agents and employees, against and from all
liabilities, obligations, damages, amounts paid in settlement, penalties,
claims, costs, charges and expenses, including reasonable attorneys’ fees, which
may be imposed upon or incurred by or asserted against Landlord and/or its
agents during the Term of this Lease, or during any period of time that Tenant
may have been given access to or possession of all or any part of the Premises
but only to the extent that it arises from any negligent act or omission of
Tenant or any of Tenant’s agents, employees, servants, licensees, contractors or
subtenants.

Section 17.04. Landlord shall not be liable (a) for any failure to provide
access to the Premises or (b) to assure the beneficial use of the Premises or
(c) if any utility become unavailable from any public utility company, public
authority or any other person, firm or corporation, including Landlord,
supplying or distributing such utility when such failure, or unavailability is
caused by natural disasters, riots, civil disturbances, insurrection, war, court
order, public enemy, strikes, lockouts or other labor disturbances the inability
to obtain an adequate supply of fuel, gas, steam, water, electricity, labor or
other supplies or by any other condition beyond Landlord’s reasonable control,
and Tenant shall not be entitled to any damages resulting from such failure or
unavailability, nor shall such failure or unavailability relieve Tenant of the
obligation to pay all sums due hereunder or constitute or be construed as a
constructive or other eviction of Tenant. If any governmental entity promulgates
or revises any statute, ordinance or building, fire or other code, or imposes
mandatory controls or guidelines on Landlord or the Building or any part
thereof, relating to the use or conservation of energy, water, gas, steam,
light, or electricity or the provision of any other utility or service provided
with respect to this Lease, or if Landlord is required to make alterations to
the Building in order to comply with such mandatory controls or guidelines,
Landlord may, in its sole discretion, comply with such mandatory controls or
guidelines, or make such alterations to the Building. Neither such compliance
nor the making of such alterations shall in any event entitle Tenant to any
damages, relieve Tenant of the obligation to pay any of the sums due hereunder,
or constitute or be construed as a constructive or other eviction of Tenant.

 

23



--------------------------------------------------------------------------------

Section 17.05. Except as set forth in this Lease, this Lease and the obligations
of Tenant to pay Rent hereunder and perform all of the other covenants,
agreements, terms, provisions and conditions hereunder on the part of Tenant to
be performed shall in no way be affected, impaired or excused because Landlord
is unable to fulfill or is delayed in fulfilling any of its obligations under
this Lease or is unable to supply or is delayed in supplying any service,
express or implied, to be supplied or is unable to make or is delayed in
supplying any equipment or fixtures if Landlord is prevented or delayed from so
doing by reason of any cause whatsoever beyond Landlord’s reasonable control,
including, but not limited to, acts of God, strikes, lock-outs or other labor
disturbances, governmental preemption in connection with a national emergency or
by reason of any rule, order or regulation of any department or subdivision
thereof or of any governmental agency or by reason of the conditions of supply
and demand which have been or are affected by war, hostilities or other similar
emergency. Notwithstanding the above, Landlord shall be required to undertake
its reasonable efforts to fulfill its obligations under this Lease, and if such
condition exists for greater than ninety (90) days, Tenant shall have the right
to terminate this Lease without the payment of any damages to Landlord.

Section 17.06. If at any time windows of the Premises or entrances to the
Building are temporary closed off, darkened, or blocked up, Landlord shall not
be liable for any damages Tenant may thereby sustain and Tenant shall not be
entitled to any compensation therefor. Provided, that if such condition is due
to the actions of Landlord, Landlord shall take actions to minimize the
disturbance to Tenant.

Section 17.07. The provisions of this Article are intended to be cumulative and
not exclusive of any other rights or remedies which Landlord would otherwise
have hereunder, at law, in equity or otherwise.

ARTICLE 18 - DAMAGE BY FIRE OR OTHER CAUSE

Section 18.01. If the Premises or the Building should be partially or totally
damaged or destroyed by fire or other cause, then (if this Lease shall not have
been canceled as provided in this Section 18.01 or Section 18.02), Landlord
shall promptly make application to receive insurance proceeds and thereafter
diligently repair the damage and restore, replace and rebuild the Building and
Premises to the condition originally provided by Landlord. Landlord’s repair
obligations with respect to the Premises shall be to restore the Premises to the
condition it was in on the Commencement Date, including restoration of the
Initial Alterations. Landlord shall not be required to repair or replace at its
expense any property that Tenant is required to insure pursuant to
Section 15.03.

If the Premises shall be damaged or destroyed, the Base Rent payable hereunder
shall be abated to the extent that the Premises shall have been rendered
untenantable or unfit for Tenant’s use; provided, however, that should Tenant
reoccupy a portion of the Premises that had been rendered untenantable or unfit
for Tenant’s use prior to the date that Landlord has completed all its repair
obligations, Base Rent shall be apportioned and payable by Tenant in

 

24



--------------------------------------------------------------------------------

proportion to (i) the part of the Premises occupied by it, and (ii) Tenant’s
ability to use and enjoy such part of the Premises relative to use and enjoyment
before such damage or destruction. Base Rent will not be abated for any damage
caused by the willful misconduct of Tenant or any of its agents, employees or
contractors.

Nevertheless, in case of such total or substantial damage to or destruction of,
or complete, or substantial untenantability of the Premises, Tenant may, at its
option, upon thirty (30) days notice to Landlord, cancel this Lease by written
notice to Landlord if either (i) Landlord has not completed the making of the
repairs and substantially restored, replaced and rebuilt the Premises to the
extent required hereunder within twelve (12) months from the date of such damage
or destruction, or (ii) it is reasonably determined by Landlord’s architect and
Tenant’s architect (or, if such parties fail to reach an agreement, a mutually
agreed to third-party architect) at the time of such destruction that such
repair and substantial restoration cannot be performed within twelve (12) months
from the date of such damage or destruction.

Provided that Landlord has maintained adequate insurance to cover the
“replacement cost” of the Building and the Premises, Landlord’s obligations
under this Section 18.01 to repair and replace the Premises shall be limited to
the insurance proceeds received.

If the damage to the Building should be so extensive that Landlord shall decide
not to repair or rebuild the Building, this Lease shall be terminated as of the
date of such damage or destruction by written notice from Landlord to Tenant
given within one hundred twenty (120) days after such damage or destruction and
Tenant shall thereupon promptly vacate the Premises.

Section 18.02. If the Building or the Premises shall be substantially destroyed
by fire or other causes at any time during the last year of the Term of this
Lease, either Landlord or Tenant may terminate this Lease upon written notice to
the other party hereto given within sixty (60) days after the date of such
destruction.

Section 18.03. Intentionally Omitted.

Section 18.04. No damages, compensation or claim shall be payable by Landlord
for inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the Premises or of the Building. Landlord shall
use commercially reasonable efforts to effect such repairs promptly following
receipt of insurance proceeds and in such manner as not to unreasonably
interfere with Tenant’s occupancy.

Section 18.05. Landlord shall not insure any property that is Tenant’s
obligation to insure under Section 15.03.

Section 18.06. In the event of termination of this Lease pursuant to this
Article 18, Landlord shall promptly refund to Tenant any Rent allocable to the
period subsequent to the date of damage or destruction except any portion which
may be allocable to partial occupancy. Tenant shall thereupon surrender
possession of the Leased Premises. Termination of this Lease by either Landlord
or Tenant under this Article 18 shall not be deemed a waiver of any other rights
or remedies which either may have against the other nor relieve Landlord or
Tenant of any liability for any loss or damage suffered by reason of the failure
of either party to perform any of its obligations under this Lease arising prior
to the date of such termination.

 

25



--------------------------------------------------------------------------------

ARTICLE 19 - CONDEMNATION

Section 19.01. If the whole or substantially the whole of the Building shall be
condemned or taken permanently for any public or quasi-public use, this Lease
and the estate hereby granted, shall forthwith cease and terminate as of the
date of taking of possession for such use or purpose.

Section 19.02. If less than the whole or substantially the whole of the Building
shall be condemned or taken permanently or if the whole or substantially the
whole of the Building is condemned or taken temporarily, this Lease shall remain
in full force and effect, except that (a) if the taking shall nevertheless be so
extensive that Landlord shall decide not to restore the Building, then Landlord
(whether or not the Premises are affected) may, at its option, terminate this
Lease and the Term and estate hereby granted shall be terminated as of the date
of such taking of possession for such use, or (b) if more than ten percent
(10%) of the Premises should be condemned or taken, Tenant may elect at any time
within thirty (30) days of the date of such taking to cancel this Lease upon
written notice to Landlord, and thereupon this Lease shall terminate upon the
date Tenant may specify in said notice. If this Lease shall remain in force as
to any part of the Premises, the Base Rent shall be abated by an amount
representing the part of the Base Rent properly allocable to the portion of the
Premises which may be so condemned or taken. In addition, to the extent that
access to the Building or parking is materially and adversely affected by a
condemnation, Tenant shall have the right to terminate this Lease.

Section 19.03. In the event of the termination of this Lease pursuant to the
provisions of Sections 19.01 or 19.02, this Lease and the Term and estate hereby
granted shall expire as of the date of such termination in the same manner and
with the same effect as if that were the date set for the normal expiration of
the Term of this Lease, and the Base Rent and any Additional Rent shall be
apportioned as of such date.

Section 19.04. Landlord shall be entitled to receive the entire award arising
from any condemnation proceeding without deduction therefrom for any estate
vested in Tenant by this Lease and Tenant shall receive no part of such award or
awards, except as provided in Section 19.05. Tenant hereby expressly assigns to
Landlord any and all of its right, title and interest in or to such award or
awards or any part thereof.

Section 19.05. Notwithstanding the foregoing, in the event of any condemnation
or taking as described in this Article, Tenant shall be entitled to appear,
claim, prove and receive in the condemnation proceeding such amounts as may be
separately awarded to Tenant for removal expenses, business dislocation damages
and moving expenses, provided no such claims shall diminish Landlord’s award.

 

26



--------------------------------------------------------------------------------

Section 19.06. In the event of a condemnation or taking as described in this
Article 19 and if the Lease has not been terminated as a result thereof,
Landlord shall, to the extent of net condemnation award received (net of the
cost of collection), proceed with reasonable diligence to repair and restore the
remaining part of the Building (and the Premises, if applicable) to the
condition originally provided by Landlord to the extent feasible.

ARTICLE 20 - ENTRY

Section 20.01. Landlord, its employees, agents or designees shall have the right
to enter the Premises at reasonable times without notice for the purposes of
providing cleaning and other services to be provided by Landlord under this
Lease, and making such repairs or alterations as Landlord shall be required or
shall have the right to make by the provisions of this Lease or any other lease
in the Building.

In the case of an emergency, Landlord shall have the right to enter the Premises
for such reasonable purposes as Landlord, in its discretion, may find
appropriate. Landlord shall also have the right to enter the Premises at
reasonable times upon prior written notice for the purpose of inspecting it or
exhibiting it to prospective purchasers, lessees or mortgagees; provided
however, Landlord shall not unreasonably interfere with Tenant’s use of the
Premises.

ARTICLE 21 - RIGHT TO CHANGE PUBLIC PORTIONS, NAME AND ADDRESS OF BUILDING

Section 21.01. Landlord shall, upon written notice to Tenant, have the right at
any time without thereby creating an actual or constructive eviction, breaching
Landlord’s covenant of quiet enjoyment, or incurring any liability to Tenant
therefor, to change the arrangement or location of the common areas of the
Building, including but not limited to such of the following as are not
contained within the Premises or any part thereof: entrances; passageways; doors
and doorways; corridors; stairs; toilets; and other like public service portions
of the Building. Nevertheless, subject to Section 22.01, Landlord shall not make
any permanent change which shall materially interfere with access to the
Premises from and through the Building or change the character of the Building
from that of a comparable office building.

Section 21.02. Landlord reserves the right, in its sole discretion, to change
the name and/or address of the Building without creating or incurring any
liability to Tenant therefor.

ARTICLE 22 - NO LIGHT, AIR OR VIEW EASEMENTS

Section 22.01. Any diminution or shutting off of light, air or view by any
structure which is now or may hereafter be erected on land adjacent to the
Building and noise, dust or vibration shall in no way affect this Lease or
impose any liability on Landlord.

 

27



--------------------------------------------------------------------------------

ARTICLE 23 - BANKRUPTCY

Section 23.01. If at any time prior to the Commencement Date or during the Term
of this Lease (i) there shall be entered a decree or order providing for relief
by a court having jurisdiction in the Premises in respect of Tenant in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee sequestrator (or similar official) of Tenant or for any
substantial part of its property, or ordering the winding-up or liquidation of
its affairs and if such decree or order shall continue unstayed and in effect
for a period of sixty (60) consecutive days, and (ii) Tenant shall have failed
to pay Rent timely or otherwise have failed to perform its obligations under
this Lease, then, at the option of Landlord exercised within a reasonable period
of time after notice of the happening of any such event, may be canceled and
terminated and in such event neither Tenant nor any person claiming through or
under Tenant or by virtue of any statute or of any order of any court shall be
entitled (a) in the case of any such event happening prior to the Commencement
Date, to possession of the Premises, or (b) in the case of any such event
happening during the Term of this Lease, to remain in possession of the Premises
and Tenant shall forthwith quit and surrender the Premises, and Landlord, in
addition to the other rights and remedies it has by virtue of any other
provision in this Lease contained or by virtue of any statute or rule of law,
may retain as liquidated damages any Rent, security deposit or moneys received
by it from Tenant or others on behalf of Tenant upon the execution of this
Lease.

Section 23.02. If at any time prior to the Commencement Date or during the Term
of this Lease there shall be commenced by Tenant a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or if Tenant should consent to the entry of an order for relief in an
involuntary case under any such law, or if Tenant should consent to the
appointment of or to the taking of possession of the Premises or a substantial
part of Tenant’s assets or property by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official), or if Tenant
should make any assignment for the benefit of creditors, or if Tenant should
fail generally to pay its debts as such debts become due (within the meaning of
the Federal bankruptcy act) or if Tenant takes any action in furtherance of any
of the foregoing, this Lease at the option of Landlord exercised within a
reasonable time after notice of the happening of any one or more of such events,
may be canceled and terminated by Landlord, in which event neither Tenant nor
any person claiming through or under Tenant by virtue of any statute or of any
order of any court shall be entitled (a) in the case of any such event happening
prior to the Commencement Date, to possession of the Premises, or (b) in the
case of any such event happening during the Term of this Lease, to remain in
possession of the Premises, and Tenant shall forthwith quit and surrender the
Premises, and Landlord, in addition to the other rights and remedies it has by
virtue of any other provisions in this Lease contained, or by virtue of any
statute or rule of law, may retain as liquidated damages any Rent, security
deposit or moneys received by Landlord from Tenant or others on behalf of
Tenant.

 

28



--------------------------------------------------------------------------------

Section 23.03. It is stipulated and agreed that in the event of the termination
of this Lease pursuant to this Article 23, Landlord shall forthwith,
notwithstanding any other provision of this Lease to the contrary, be entitled
to recover from Tenant as and for liquidated damages an amount equal to the
difference between the Rent reserved hereunder for the unexpired portion of the
Term of this Lease and the rental value of the Premises, if lower than the Rent
reserved, at the time of termination, for the unexpired portion of the Term of
this Lease, both discounted at the rate of five percent (5%) per annum to
present worth subject to any limitation placed on such recovery by Federal
bankruptcy act. Nothing herein contained shall limit or prejudice the right of
Landlord to prove for and obtain as liquidated damages by reason of such
termination an amount equal to the maximum amount allowed by any statute or rule
of law in effect at the time when, and governing the proceedings in which, such
damages are to be proved, whether or not such amount be greater than, equal to
or less than the amount of the difference referred to above.

ARTICLE 24 - DEFAULTS; REMEDIES; DAMAGES

Section 24.01. Any one or more of the following events shall constitute an
“Event of Default”:

(a) The sale of Tenant’s interest in the Premises under attachment, execution or
similar legal process;

(b) The occurrence of any event referred to in Article 23 and, in the case of an
occurrence of any event referred to in Section 23.01, the continuance of such
event for the time period therein specified;

(c) The failure of Tenant to pay any Rent or other sum of money within ten
(10) days after Tenant’s receipt of written notice that said amount is past due;
provided, that an Event of Default shall occur if Tenant fails to pay Rent as
required by this item (c) more than two times during any one Lease Year without
any such notice.

(d) The failure by Tenant in the performance or observance of any other covenant
or agreement of this Lease (other than a failure involving the payment of
money), which failure is not cured within thirty (30) days after written notice
thereof by Landlord, unless such failure is of such nature that it cannot
reasonably be cured within such thirty (30) day period, in which case Landlord
shall not exercise the remedies described below so long as Tenant shall commence
the curing of the default within such thirty (30) day period and shall
thereafter diligently prosecute the curing of same to completion;

(e) The default by Tenant in the performance of any covenant or agreement of
this Lease more than three (3) times in any period of twelve (12) months,
notwithstanding that such defaults shall have each been timely cured, and after
following the procedure required in paragraph (d) for the first three defaults
in performance;

 

29



--------------------------------------------------------------------------------

(f) The abandonment of the Premises which shall be defined as the removal by
Tenant of all or substantially all of Tenant’s furniture, equipment, appliances
and personal property from the Premises or the failure of Tenant to carry on its
business at the Premises, unless Tenant shall continue to pay Rent to Landlord;

(g) A default by Tenant under Section 25.01 and Section 25.02 of this Lease;

(h) An assignment by Tenant for the benefit of creditors or the appointment of a
receiver for Tenant by legal proceedings or otherwise.

Section 24.02. Upon the occurrence of an Event of Default, Landlord, without
notice to Tenant in any instance (except where expressly provided for below),
may do any one or more of the following:

(a) Declare all Rent and Additional Rent to the date of the Default due and
payable. In addition, Tenant shall be liable for the net present value of the
sum of all Rent plus all Additional Rent that otherwise would have been payable
by Tenant during the remainder of the Term had there been no Default, less the
net present value of the sum of the fair market value of all Rent plus all
Additional Rent that would be paid by a third party in an arms-length
transaction to lease the Premises during the remainder of the Term.

(b) Sell at public or private sale all or any part of the goods, chattels,
fixtures and other personal property belonging to Tenant which are or may be put
into the Premises during the Term, whether exempt or not from sale under
execution or attachment (it being agreed that said property shall at all times
be bound with a lien in favor of Landlord and shall be chargeable for all Rent
and for the fulfillment of the other covenants and agreements herein contained)
and apply the proceeds of such sale: first, to the payment of all costs and
expenses of conducting the sale or caring for or storing said property; second,
toward the payment of any indebtedness, including, without limitation,
indebtedness for Rent, which may be or may become due from Tenant to Landlord;
and third, to pay to Tenant, on demand in writing, any surplus remaining after
all indebtedness of Tenant to Landlord has been fully paid. Provided, that in no
event shall Landlord be able to claim ownership, in whole or in part, of any
intellectual property of Tenant, which shall include, without limitation, any
proprietary software of Tenant’s which may be stored on any computer system
taken by Landlord. In addition, Landlord’s right under this Section 24.02 shall
be subordinate to any senior liens which Tenant has granted on any of its assets
and Landlord shall grant any waivers (which shall be in a form reasonably
satisfactory to Landlord) necessary to permit such present or future senior
liens.

(c) Elect to terminate this Lease and the property rights created hereby by
giving notice of such election to Tenant, and reenter the Premises, by summary
proceedings or otherwise, and remove Tenant and all other persons and property
from the Premises, and store such property in a public warehouse or elsewhere at
the cost of and for the account of Tenant without resort to legal process and
without Landlord being deemed guilty of trespass or becoming liable for any loss
or damage occasioned thereby. Landlord’s election to terminate this Lease upon
Event of Default shall not constitute a waiver of any claims Landlord may have
against Tenant and shall not relieve Tenant of any liabilities.

 

30



--------------------------------------------------------------------------------

(d) Exercise any other legal or equitable right or remedy which Landlord may
have.

Section 24.03. Landlord reserves the right to perform, upon thirty (30) days
written notice, on behalf and at the expense of Tenant, any obligation of Tenant
under this Lease which Tenant has failed to perform, the cost of which
performance by Landlord, together with interest thereon at the Default Rate from
the date of such expenditure until the date Landlord receives reimbursement,
shall be deemed Additional Rent and shall be payable by Tenant to Landlord upon
demand. Notwithstanding the provisions set forth above, Landlord may act without
notice to Tenant if Landlord reasonably believes it would be materially injured
by the failure to take rapid action or if the unperformed act of Tenant
constitutes an emergency. Landlord shall be entitled to reasonable attorney’s
fees for any legal costs incurred to enforce this Section.

Section 24.04. If this Lease is terminated, Landlord may, without further
notice, re-enter the Premises by aid of legal process, terminate all services,
and relet the Premises or any part thereof, alone or together with other
premises, for such term or terms (which may be greater or less than the period
which otherwise would have constituted the balance of the Term) and on such
terms and conditions (which may include concessions or free rent and alterations
of the Premises) as Landlord, in its reasonable discretion, may determine, but
Landlord shall not be liable for, nor shall Tenant’s obligations hereunder be
diminished by reason of any failure by Landlord to relet the Premises if
Landlord has taken reasonable steps to mitigate damages and relet the Premises
following a vacancy by Tenant or an Event of Default. Landlord’s damages shall
include, but not be limited to: (a) the deficiency between Rent for what would
have been the unexpired Term and any rent collected by Landlord less costs of
reletting; or (b) a lump sum payment equal to the difference between Rent for
what would have been the balance of the Term and the market rent discounted at
five percent (5%) per annum.

Section 24.05. Except in an instance where the parties are disputing an
abatement or reduction in Rent, as otherwise set forth in this Lease, Tenant
agrees that it shall not interpose any counterclaim in a summary proceeding or
in any action based on non-payment of Rent or any other payment required of
Tenant hereunder unless the failure to interpose a particular claim as a
counterclaim would result in the loss of such claim; notwithstanding the above,
Tenant shall not be prevented from raising any defense to Landlord’s claims (as
opposed to counterclaims).

 

Initials of Tenant:

 

            

  

Section 24.06. Tenant further authorizes and empowers any such attorney, either
in addition to or without such judgment for the specific amount of Rent or
accelerated rents due under this Lease, to appear for Tenant, and for any other
persons claiming under, by or through Tenant, and confess judgment forthwith
against Tenant and such other persons and in favor of Landlord, in an amicable
action of ejectment from the Premises, with all the conditions, fees, releases,
waivers and confessions of judgments in ejectment as are set forth in this
Article for confession of judgment for amounts due. The entry of judgment under
the foregoing warrants shall not exhaust the warrants, but successive judgments
may be entered thereunder from time to time as often as defaults occur.

 

TENANT FURTHER ACKNOWLEDGES THAT IT UNDERSTANDS THE CONFESSION OF JUDGMENT
AUTHORIZED ABOVE; THAT THIS TRANSACTION IS COMMERCIAL IN NATURE; AND THAT TENANT
WAIVES THE RIGHT TO A HEARING OR TRIAL IN COURT WHICH WOULD OTHERWISE BE
REQUIRED BY LAW AS A CONDITION PRECEDENT TO LANDLORD’S OBTAINING THE JUDGEMENT
AUTHORIZED ABOVE.

 

31



--------------------------------------------------------------------------------

Section 24.07. Tenant expressly releases to Landlord and to any and all
attorneys who may appear for Tenant all procedural errors in said proceedings
and all liability therefor.

Section 24.08. No reference to any specific right or remedy shall preclude
Landlord from exercising any other right or from having any other remedy or from
maintaining any action to which it may otherwise be entitled by law or in
equity. No failure by Landlord to insist upon the strict performance of any
agreement, term, covenant or condition hereof or to exercise any right or remedy
consequent upon a breach thereof, and no acceptance of full or partial Rent
during the continuance of any such breach, shall constitute a waiver of any such
breach, agreement, term, covenant or condition. No waiver by Landlord of any
breach by Tenant under this Lease or of any breach by any other tenant under any
other lease of any portion of the Building shall affect or alter this Lease in
any way whatsoever.

Section 24.09. Cumulative Remedies. Acceptance of a sum of money by Landlord or
Tenant shall not be implied to mean an accord and satisfaction unless expressly
agreed to in writing. It is understood and agreed that the remedies herein given
to Landlord or Tenant shall be cumulative, and the exercise of any one remedy by
Landlord or Tenant shall not be to the exclusion of any other remedy.

 

32



--------------------------------------------------------------------------------

ARTICLE 25 - ASSIGNMENT, MORTGAGING, SUBLEASING AND RECAPTURE

Section 25.01. Mortgages and Encumbrances. Tenant shall not mortgage, pledge,
encumber or otherwise hypothecate this Lease or the Premises or any part thereof
in any manner whatsoever without the prior written consent of Landlord, and any
attempt to do so shall be null and void and a material breach and an Event of
Default under this Lease.

Section 25.02. Assignment and Sublease. Except as otherwise provided in this
Section, Tenant shall not assign this Lease, sublease all or any part of the
Premises or allow occupancy by anyone other than Tenant (any such assignment,
sublease or occupancy, a “Proposed Transfer”) without the prior written consent
of Landlord, which shall be requested by letter (“Notice”) advising Landlord of
its intention from, on and after a stated date (which shall not be less than
sixty (60) days after the date of the Notice), to sublease or allow occupancy to
any part or all of the Premises or to assign its interest in this Lease, and
Landlord shall not unreasonably withhold consent; provided that: (a) the
proposed sublessee, occupant or assignee shall be of a character in keeping with
the standards of the Building; (b) the creditworthiness of the proposed
sublessee, occupant or assignee and the proposed use of the Premises shall be
reasonably acceptable to Landlord; (c) Tenant provides all reasonably available
information on the proposed sublessee, occupant or assignee that Landlord
requests; and (d) the sublease, occupancy agreement or assignment is in form and
substance reasonably satisfactory to Landlord. Tenant shall also submit any
advertising or offering materials that Tenant intends to use in connection with
any efforts to sublease, assign or transfer. Within twenty (20) days after
receipt of the Notice, Landlord shall advise Tenant whether it approves or
rejects the proposed sublease, occupancy or assignment as set forth in the
Notice or whether it elects to recapture the space described in the Notice. If
Landlord fails to advise Tenant within twenty (20) days, there shall be a deemed
assent on the part of Landlord. Any assignment, occupancy or subletting taken
without Landlord’s written consent shall, at Landlord’s option, be deemed null
and void and a material breach of and Event of Default under this Lease.

Notwithstanding anything to the contrary contained herein, Tenant may assign
this Lease to or permit any corporation or other business entity which is and
continues at all times to control, be controlled by, or be under common control
with Tenant (each a “related corporation”) to sublet the Premises for any of the
purposes permitted to Tenant under this Lease (subject however to compliance
with Tenant’s obligations under this Lease) provided that (i) Tenant shall not
then be in default in the performance of any of its obligations under this
Lease, (ii) prior to such assignment or subletting, Tenant furnishes Landlord
with the name of any such related corporation, together with evidence reasonably
satisfactory to Landlord that the proposed assignee or subtenant, as the case
may be, is a related corporation of Tenant, (iii) in the event of an assignment
or a sublease of all or substantially all of the Premises, the assignee or
sublessee shall have a net worth computed in accordance with generally accepted
accounting principles at least equal to the net worth of Tenant named herein on
the date of this Lease, and proof satisfactory to Landlord of such net worth
shall have been delivered to Landlord at least ten (10) days prior to the
effective date of any such transaction. For the purposes hereof, “control” shall
be deemed to mean ownership of not less than fifty-one percent (51%) of all of
the legal and equitable interest in any other business entities.

 

33



--------------------------------------------------------------------------------

Section 25.03. Recapture. Landlord’s notice to Tenant that it has elected to
recapture said space shall automatically cancel and terminate this Lease with
respect to the space therein described as of the date stated in the Notice. If
the Notice shall cover all of the Premises, and if Landlord elects to recapture
the Premises, the Term of this Lease shall expire and end on the date stated in
the Notice as fully and completely as if that date had been herein definitely
fixed for the expiration of the Term of this Lease. If, however, this Lease
shall be canceled pursuant to the foregoing with respect to less than the entire
Premises, the Base Rent and Additional Rent shall be adjusted on the basis of
the number of square feet retained by Tenant in proportion to the number of
square feet contained in the Premises and this Lease as so amended shall
continue thereafter in full force and effect. Landlord shall not have the right
to recapture less than all the space offered by Tenant.

Section 25.04. Corporations and Other Entities. If Tenant is a corporation, a
dissolution of the corporation or a transfer of a majority of Tenant’s voting
stock (by one or more transaction, other than the sale of publicly traded stock,
including, without limitation, an initial public offering by Tenant) shall be
deemed an assignment of this Lease subject to the provisions of this Article 25;
but such provisions (with the exception of Section 25.06) shall not apply to an
assignment or deemed assignment of this Lease on account of the transfer to, or
a merger or consolidation transaction with, a corporation or other entity into
or with which Tenant is merged or consolidated or to which substantially all of
Tenant’s assets or stock are transferred, provided that a principal purpose of
such merger or transfer is not the assignment of this Lease, and provided that
the successor to Tenant has a net worth computed in accordance with generally
accepted accounting principles at least equal to the net worth of Tenant on the
date of this Lease (and proof satisfactory to Landlord of such net worth shall
have been delivered to Landlord at least ten (10) days prior to the effective
date of any such transaction). If Tenant is a partnership or limited liability
company, dissolution of the partnership or the limited liability company or
transfer of a controlling interest in Tenant (including by admission of new
partners or members or withdrawal of existing partners or members having a
controlling interest) shall be deemed an assignment of this Lease subject to the
provisions of this Article, regardless of whether the transfer is made by one or
more transactions, or whether the controlling interest before the transfer or
afterwards is held by more than one person.

Section 25.05. Restrictions on Identity of Assignee or Sublessor. Tenant shall
not assign this Lease, sublease all or any part of the Premises or allow
occupancy to any existing tenants of the Building (or their subtenants or
assignees) or to any prospective tenant with whom Landlord or its agents are
currently negotiating or had negotiated for other space in the Building within
the six (6) month period prior to the Notice.

Section 25.06 Other Provisions. A sublease or assignment permitted hereunder
shall be subject to and made upon the following terms:

(a) Any such sublease or assignment shall be subject to the terms of this Lease
and the Term thereof may not extend beyond the expiration or other termination
of the Term of this Lease;

 

34



--------------------------------------------------------------------------------

(b) The use to be made of the subleased or assigned space shall be permissible
under this Lease and in keeping with the character of the Building, such that
the proposed subtenant shall not: (i) be likely to increase Landlord’s Operating
Expenses beyond that which would be incurred for use by other tenancies in the
Building; (ii) increase the burden on existing cleaning services or elevators
over the burden prior to such proposed subletting; (iii) require any alterations
to be performed in or made to any portion of the Building or the Land other than
the Premises; or (iv) violate any provision or restrictions herein relating to
the use or occupancy of the Premises; if Landlord shall have consented to a
sublease and, as a direct and provable result of the use and occupancy of the
subleased portion of the Premises by the subtenant, Landlord’s Operating
Expenses are increased (as reasonably documented by Landlord), then Tenant shall
pay to Landlord, within thirty(30) days after demand, as Additional Rent, all
resulting increases in Operating Expenses;

(c) Such sublease or assignment shall not violate any negative use covenants
relating to the Building;

(d) No sublease or assignment shall be valid and no subtenant or assignee shall
take possession of the Premises until an executed counterpart of such sublease
or assignment has been delivered to Landlord and, with respect to an assignment,
a written consent document among Landlord, Tenant and the assignee in form and
substance reasonably acceptable to Landlord and each signatory party has been
executed, expressly enforceable by Landlord, whereby the assignee assumes and
agrees to be bound by all of the provisions of this Lease and to perform all of
the obligations of Tenant hereunder accruing from the day after the execution
thereof;

(e) No sublessee or assignee shall have a right to further sublease or assign;

(f) The Tenant shall reimburse Landlord within thirty (30) days following
request for payment, as Additional Rent, for any out-of-pocket costs (including
reasonable attorneys’ fees and expenses not to exceed $2,500) reasonably
incurred by Landlord in connection with any actual or proposed assignment or
sublease, whether or not consummated, including the costs of making
investigations as to the acceptability of the proposed assignee or subtenant;

(g) Tenant shall not advertise the availability of the Premises for assignment
or subletting without Landlord’s approval as to the form and content of such
advertisement, which shall, in any case, exclude a description of the Rent;

(h) A permitted subtenant or assignee shall specifically assume the obligations
and duties of Tenant hereunder without, however, releasing Tenant from such
obligations and duties (unless otherwise agreed to by the parties in writing),
and Tenant shall remain fully liable for the payment of Rent, and for the
performance of all other obligations of Tenant contained in this Lease. Any act
or omission of any assignee or subtenant, or of anyone claiming under or

 

35



--------------------------------------------------------------------------------

through any assignee or subtenant, that violates any of the obligations of this
Lease shall be deemed a violation of this Lease by Tenant unless such act or
omission is an act or omission of Landlord or Landlord’s designee or of anyone
claiming under or through Landlord or Landlord’s designee;

(i) Landlord shall have the right to enforce the provisions of any sublease,
including collection of rents as provided in Section 25.08; and in the event of
termination of this Lease or reentry or repossession of the Premises by
Landlord, Landlord shall have the right, at its sole option, to terminate the
sublease or to recognize such sublease and, in such event, to take over all of
the right, title and interest of Tenant, as sublessor, under such sublease, and
such subtenant shall, at Landlord’s option, attorn to Landlord but nevertheless
Landlord shall not (i) be liable for any previous act or omission of Tenant
under such sublease; (ii) be subject to any defense or offset previously accrued
in favor of the subtenant against Tenant; or (iii) be bound by any previous
modification of such sublease made without Landlord’s written consent or by any
previous prepayment of more than one (1) month’s rent.

Section 25.07. Additional Rent. If Landlord shall grant its consent to a
proposed transfer (excepting those transfers in the second paragraph of
Section 25.02 and 25.04), then Tenant, in consideration therefor, shall pay to
Landlord, as Additional Rent, a sum equal to fifty percent (50%) of the
aggregate of all sums and other consideration received by Tenant for or by
reason of such Proposed Transfer (including all rents, charges and other
consideration payable to Tenant under the terms of the sublease or assignment
and any collateral agreements), as and when such sums and other consideration
are received by Tenant; provided, however, that such Additional Rent shall be
reduced (but not to less than zero) by the following amounts, to the extent that
Tenant shall have furnished to Landlord reasonably satisfactory documentation
therefor: (a) in the case of a sublease, all Rents theretofor actually paid to
Landlord by Tenant hereunder for the subleased portion of the Premises during
the term of such sublease (determined based on the ratio of the Rentable Area of
the subleased portion of the Premises to the Rentable Area of the Premises,
except to the extent that different Base Rents are specified herein for
different portions of the Premises); (b) any reasonable and customary brokerage
commissions theretofor actually paid by Tenant on account of such sublease or
assignment; (c) any Additional Rent theretofor actually paid to Landlord
pursuant to Section 25.06(f) in connection with such assignment or sublease;
(d) any reasonable advertising costs theretofor actually paid by Tenant in
connection such assignment or sublease; (e) any out-of-pocket costs theretofor
actually paid by Tenant in providing concessions to the assignee or subtenant in
connection with such transaction (such as the cost of any tenant improvement
allowance or other payment provided by Tenant to such assignee or subtenant);
(f) any reasonable fees and charges theretofor actually paid by Tenant to
attorneys, architects and space planners reasonably necessary to effect such
assignment or sublease; and (g) the net unamortized or undepreciated cost of any
of Tenant’s property that was paid for by Tenant and that is sold to the
assignee or subtenant in connection with such assignment or sublease, determined
on the basis of Tenant’s federal income tax returns.

Section 25.08. Acceptance of Rent. If this Lease is assigned, whether or not in
violation of the provisions of this Lease, Landlord may collect rent from the
assignee. If all or

 

36



--------------------------------------------------------------------------------

any part of the Premises are sublet, whether or not in violation of this Lease,
Landlord may, after an Event of Default by Tenant and expiration of Tenant’s
time to cure such default, collect rent from the subtenant. In either event,
Landlord may apply the net amount collected to payment of Rents, but no such
assignment, subletting, or collection shall be deemed a waiver of any of the
provisions of this Article 25, an acceptance of the assignee or subtenant as a
tenant, or a release of Tenant from the performance by Tenant of Tenant’s
obligations under this Lease.

ARTICLE 26 - SUBORDINATION AND NON-DISTURBANCE

Section 26.01. If Landlord has a leasehold interest in the Premises or if the
Premises are subject to any mortgages or deeds of trust as of the date hereof,
Landlord and Tenant shall, and Landlord shall cause the fee simple owner of the
Premises and each holder of such mortgages or deeds of trust to, execute within
thirty (30) days after the execution of this Lease a subordination,
non-disturbance and attornment agreement in form and substance reasonably
satisfactory to the parties thereto. If Landlord does not deliver the required
subordination, non-disturbance and attornment agreement(s) to Tenant within
thirty (30) days after the execution of the Lease, Tenant may terminate this
Lease by written notice to Landlord at any time prior to the date Landlord
delivers such executed agreement(s) to Tenant.

Section 26.02. Landlord shall obtain for, and provide to, Tenant from each
lender, mortgagee, underlying landlord or other party whose title might
hereafter become superior to the title of Landlord, or who may have perfected or
may perfect any title that might otherwise cause a termination of this Lease
(any such party being hereinafter referred to as a “Superior Mortgagee”), a
written agreement executed by such Superior Mortgagee and Landlord, and to be
executed by Tenant, in form and substance reasonably satisfactory to the parties
thereto, which agreement shall incorporate, among other things, provisions to
the following effect: (a) that such Superior Mortgagee shall at all times and
under all conditions, including, but not limited to, any foreclosure or other
repossession proceedings, recognize, permit and continue the tenancy of Tenant
and its successor and assigns in the Premises and assume the obligations of
Landlord under the provisions of this Lease; and (b) that such Superior
Mortgagee shall require that any purchaser acquiring the Building and the Land
shall assume the obligations of Landlord under this Lease so that the rights of
Tenant or those holding under Tenant shall not be interfered with or affected in
any manner whatsoever.

 

37



--------------------------------------------------------------------------------

ARTICLE 27 - SURRENDER OF PREMISES

Section 27.01. Upon the expiration or other termination of this Lease for any
cause whatsoever, Tenant shall peaceably and quietly deliver up to the Landlord
possession of the Premises, together with all alterations, improvements,
additions or fixtures, whether installed before or after the execution of this
Lease and by whomsoever made, in as good order and condition as the same are at
the commencement of the Term of this Lease or as thereafter altered by Landlord
or Tenant, reasonable use and wear thereof, fire, casualty and repairs which are
Landlord’s obligations excepted. If Landlord gives written notice to Tenant to
remove any alterations, improvements, additions or fixtures pursuant to
Article 13 hereof, Tenant shall remove them. Tenant’s goods, effects, personal
property, business and trade fixtures, machinery and equipment not removed by
Tenant at the expiration or other termination of this Lease (or commenced to be
removed within seven (7) days after a termination by reason of Tenant’s default)
shall be considered abandoned or become property of Landlord and Landlord may
dispose of same as it deems expedient, but Tenant shall promptly reimburse
Landlord for any expenses incurred by Landlord in connection therewith,
including, without limitation, the cost of removal thereof and repairing any
damage occasioned by such removal.

Tenant’s obligation to observe or perform this covenant shall survive the
expiration or other termination of the Term of this Lease.

ARTICLE 28 - EFFECT OF CONVEYANCE BY LANDLORD

Section 28.01. Tenant shall attorn to and recognize as Landlord under the Lease
any transferee of Landlord’s interest which by voluntary or involuntary sale or
transfer, including, but not limited to, any purchaser which shall succeed to
the interest of Landlord hereunder at any foreclosure sale or at any sale under
a power of sale contained in any mortgage that now exists or may hereafter be
placed upon the Land or the Building or any part thereof and all renewals,
replacement, modifications, consolidations and extensions thereof, as the case
may be, for the balance of the remaining Term. Tenant shall execute and deliver
in recordable form whatever reasonable instruments Tenant may be required to
acknowledge such attornment.

 

38



--------------------------------------------------------------------------------

ARTICLE 29 - NOTICES

Section 29.01. Any notice or demand required or permitted to be given by the
terms and provisions of this Lease, or by any law or governmental regulations,
either by Landlord to Tenant, or by Tenant to Landlord, shall be in writing and
shall be sent to the following address(es) by (a) registered or certified mail,
or (b) nationally recognized overnight courier:

 

If to Tenant:      

 

FreeMarkets OnLine, Inc.

130 Seventh Street

Century Building, Suite 500

Pittsburgh, Pennsylvania 15222

 

Attention: Vincent Rago

and to:      

 

Morgan, Lewis & Bockius LLP

One Oxford Centre

32nd Floor

Pittsburgh, Pennsylvania 15219

 

Attention: Eric D. Kline

If to Landlord:      

 

One Oliver Associates Limited Partnership

c/o Kojaian Management Corporation

1400 N. Woodward

Suite 250

Bloomfield Hills, MI 48304

and to:      

 

Grubb & Ellis Real Estate Management

2000 Town Center, Suite 500

Southfield, MI 48075

 

Grubb & Ellis Company

600 Six PPG Place

Pittsburgh, PA 15222

Any such notice or demand shall be deemed received (a) three (3) days after
deposit with the United States Postal Service if sent by registered or certified
mail or (b) one (1) day after delivery to the courier if sent by nationally
recognized overnight courier. Either party may, by not less than ten (10) days
written notice given as provided in this Section 29.01, designate a different
address or addresses for notices or demands to it.

 

39



--------------------------------------------------------------------------------

Section 29.02. Notwithstanding anything to the contrary in Section 29.01,
notices requesting services during other than Normal Business Hours pursuant to
Article 11 shall be given as provided in the Rules and Regulations attached
hereto.

ARTICLE 30 - WAIVER OF REDEMPTION

Section 30.01. Tenant, for itself, and on behalf of any and all persons claiming
through or under it, including creditors of all kinds, does hereby waive and
surrender all right and privilege which they or any of them might have under or
by reason of any present or future law, to redeem the Premises or to have a
continuance of this Lease for the Term hereby demised after having been disposed
or ejected therefrom by process of law or under the terms of this Lease or after
the termination of this Lease as herein provided.

ARTICLE 31 - ESTOPPEL CERTIFICATE

Section 31.01. Tenant agrees at any time, and from time to time, upon not less
than fifteen (15) days’ prior notice, to execute, acknowledge and deliver,
without cost or expense to Landlord, a statement in writing certifying: (a) that
Tenant has accepted the Premises (or if Tenant has not accepted the Premises the
reasons therefor) ; (b) the Commencement Date and Expiration Date; (c) that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and further
stating the modifications); (d) the amount and dates to which the Base Rent,
Additional Rent and other charges have been paid; and (e) that to Tenant’s
knowledge Tenant is not in default under the Lease nor does any event exist
which, with the passage of time or the giving of notice or both would constitute
an Event of Default, except as to defaults specified in the certificate;
(f) whether or not to the knowledge of Tenant, Landlord is in default in
performance of any covenant, agreement, term, provision or condition contained
in this Lease on its part to be performed, and, if so, specifying each such
default of which Tenant may have knowledge, and (g) and other information
reasonably requested; it being intended that any such statement delivered
pursuant hereto may be relied upon by any other party with whom Landlord may be
dealing.

ARTICLE 32 - RELOCATION

Landlord shall have no right to relocate Tenant from the Premises during the
Term or any extension thereof.

 

40



--------------------------------------------------------------------------------

ARTICLE 33 - HAZARDOUS SUBSTANCES

(a) Tenant shall not cause or allow the generation, treatment, storage, or
disposal of Hazardous Substances on or near the Premises or the Building except
that Tenant may use and dispose of normal office and cleaning supplies so long
as such supplies are used in compliance with applicable laws. “Hazardous
Substances” shall mean (i) any hazardous substance as that term is defined in
the Comprehensive Environment Response, Compensation and Liability Act
(“CERCLA”), 42 U.S.C. 9601 et seq., as amended, (ii) any hazardous waste or
hazardous substance as those terms are defined in any local state or federal
law, regulation and ordinance applicable to the Premises or the Building, or
(iii) petroleum including crude oil or any fraction thereof.

(b) Tenant agrees to indemnify, defend and hold harmless Landlord, its
employees, agents, successors, and assigns, from and against any and all damage,
claim, liability or loss, including reasonable attorneys’ and other fees,
arising out of or in any way connected to the generation, treatment, storage or
disposal of Hazardous Substances by Tenant, its employees, agents, contractors,
or invitees, on or near the Premises or the Building. Such duty of
indemnification shall include, but not be limited to, damage, liability, or loss
pursuant to all federal, state and local environmental laws, rules and
ordinances, strict liability and common law.

(c) Landlord agrees to indemnify, defend and hold harmless Tenant, its
employees, agents, successors, and assigns, from and against any and all damage,
claim, liability or loss, including reasonable attorneys’ and other fees,
arising out of or in any way connected to the generation, treatment, storage or
disposal of Hazardous Substances by Landlord, its employees, agents,
contractors, or invitees, on or near the Premises or the Building. Such duty of
indemnification shall include, but not be limited to, damage, liability, or loss
pursuant to all federal, state and local environmental laws, rules and
ordinances, strict liability and common law.

(d) Where Tenant has knowledge, Tenant agrees to notify Landlord immediately of
any disposal of Hazardous Substances on or near the Premises or the Building, of
any discovery of Hazardous Substances on or near the Premises or the Building,
or of any notice by any governmental authority or private party alleging or
suggesting that a disposal of Hazardous Substances on or near the Premises or
the Building may have occurred. Furthermore, Tenant agrees to provide Landlord
with full and complete access to any documents or information in Tenant’s
possession or control relevant to the question of the generation, treatment,
storage or disposal of Hazardous Substances on or near the Premises or the
Building.

(e) Landlord represents and warrants that, to its knowledge, it is delivering
the Premises in full compliance with all Environmental Laws, except for asbestos
in the Building. Landlord has received a copy of the report prepared by Crouse &
Co. (“Crouse Report”) and has agreed to remediate the Premises by vacuuming the
ceiling tiles and encapsulating friable

 

41



--------------------------------------------------------------------------------

asbestos. Except as set forth in Section 33(a) and Section 33(b), Landlord shall
remain liable for compliance with all Environmental Laws and remediation of all
Hazardous Substances on the Premises throughout the Term. Provided further, that
Landlord expressly acknowledges the existence of encapsulated asbestos in the
ceiling of each of the 21st and 22nd floors taken by Tenant, and no action taken
by Tenant (other than its negligence with respect to such asbestos) shall cause
it to have any liability for any matter related to said asbestos.

ARTICLE 34 - REPRESENTATIONS BY LANDLORD

Section 34.01. Landlord represents and warrants as follows:

(a) it has good title to the Building, Land and Premises free and clear of all
liens, encumbrances, mortgages, leases and other matters that would restrict or
prevent the use and enjoyment of Tenant of the Premises or the rights,
easements, or privileges granted to Tenant under this Lease;

(b) it has the authority to enter into this Lease, is in good standing in
Pennsylvania, and entering into this Lease will not conflict with any other
agreement to which it is subject or cause it to be in default under any other
agreement;

(c) it has received no notice that the Building, Land, and Premises are not in
compliance with all applicable governmental regulations, including, without
limitation, all federal, state and local codes and ordinances (“Laws”), and, if
such notice is received during the Term, shall take all necessary actions as are
required by law to cause the Building, Land and Premises to comply with all Laws
at Landlord’s expense (i.e., such costs shall not be charged directly or
indirectly through Operating Expenses to Tenant);

(d) it has received no notice that the common areas of the Building, and the
Premises, are not in compliance in all material respects with the American with
Disabilities Act (“ADA”) and, if such notice is received during the Term,
Landlord shall take all necessary actions as are required by law to cause such
areas to comply with the ADA at Landlord’s expense (i.e., such costs shall not
be charged directly or indirectly through Operating Expenses to Tenant).

ARTICLE 35 - MISCELLANEOUS

Section 35.01. Successors and Assigns. This Lease and the covenants and
conditions herein contained shall inure to the benefit of and be binding upon
Landlord, its successors and assigns and shall be binding upon Tenant, its
successors and permitted assigns and shall inure to the benefit of Tenant and
its permitted assigns.

 

42



--------------------------------------------------------------------------------

Section 35.02. Captions and Headings. The Table of Contents, Article and Section
captions and headings are for convenience of reference only and in no way shall
be used to construe or modify the provisions set forth in this Lease.

Section 35.03. Broker’s Commission. Each party represents and warrants to the
other party that it did not deal with any broker or finder with respect to this
Lease or the Premises other than Grubb & Ellis (the “Broker”), as representative
of Tenant. The execution and delivery of this Lease by each party shall be
conclusive evidence that such party has relied upon the foregoing representation
and warranty. Landlord shall pay the Broker a full commission in accordance with
the brokerage agreement with Grubb & Ellis; provided, that if Landlord shall
fail to pay such commission, Tenant shall have the right to make such payment on
behalf of Landlord and deduct such commission from Tenant’s Base Rent until
Tenant has recovered the full amount of such commission. Tenant shall indemnify
and hold Landlord harmless from and against any and all claims for commission,
fee or other compensation by any Person (other than Broker) who shall claim to
have dealt with Tenant in connection with this Lease and for any and all costs
incurred by Landlord in connection with such claims, including, without
limitation, reasonable attorneys’ fees and disbursements. Landlord shall
indemnify and hold Tenant harmless from and against any and all claims for
commission, fee or other compensation by the Broker and any person who shall
claim to have dealt with Landlord in connection with this Lease and for any and
all costs incurred by Tenant in connection with such claims, including, without
limitation, reasonable attorneys’ fees and disbursements. This provision shall
survive the expiration or earlier termination of this Lease.

Section 35.04. No Discrimination. It is intended that the Building shall be
operated so that all prospective tenants thereof, and all customers, employees,
licensees and invitees of all tenants shall have the opportunity to obtain all
the goods, services, accommodations, advantages, facilities and privileges of
the Building without discrimination because of race, creed, color, sex, age,
national origin or ancestry. To that end, Tenant will not discriminate in the
conduct and operation of its business in the Premises against any person or
group of persons because of the race, creed, color, sex, age, national origin or
ancestry of such person or group of persons.

Section 35.05. No Joint Venture. Any intention to create a joint venture or
partnership or any relationship other than landlord and tenant between the
parties hereto is hereby expressly disclaimed, and, in no event, shall Landlord
have any liability for Tenant’s debts and liabilities.

Section 35.06. No Option. The submission of this Lease for examination does not
constitute a reservation of or option for the Premises, and this Lease shall
become effective only upon execution and delivery thereof by both parties.

Section 35.07. No Modification. This writing is intended by the parties as a
final expression of their agreement and as a complete and exclusive statement of
the terms thereof, all negotiations, considerations and representations between
the parties having been incorporated herein. No course of prior dealings between
the parties or their officers, employees,

 

43



--------------------------------------------------------------------------------

agents or affiliates shall be relevant or admissible to supplement, explain or
vary any of the terms of this Lease. Acceptance of, or acquiescence in, a course
of performance rendered under this or any prior agreement between the parties or
their affiliates shall not be relevant or admissible to determine the meaning of
any of the terms of this Lease. No representations, understandings or agreements
have been made or relied upon in the making of this Lease other than those
specifically set forth herein. This Lease can be modified only by a writing
signed by the party against whom the modification is enforceable.

Section 35.08. Severability. If any term or provision, or any portion thereof of
this Lease, or the application thereof to any person or circumstances shall, to
any extent, be illegal, invalid or unenforceable, the remainder of this Lease,
or the application of such term or provision to persons or circumstance other
than those as to which it is held illegal, invalid or unenforceable, shall not
be affected thereby, and each term and provision of this Lease shall be valid
and be enforced to the fullest extent permitted by law. It is also the intention
of the parties to this Lease that in lieu of each clause or provision of this
Lease that is illegal, invalid or unenforceable, there shall be added as a part
of this Lease a clause or provision as similar in terms to such illegal, invalid
or unenforceable clause or provision as may be possible and be legal, valid, and
enforceable, provided such addition does not increase or decrease the
obligations of or derogate from the rights or powers of either Landlord or
Tenant.

Section 35.09. Limited Liability. If Landlord shall fail to perform any
covenant, term or condition of this Lease, and if as a consequence of such
default, Tenant shall recover a money judgment against Landlord, such judgment
shall be satisfied only out of the proceeds of sale received upon execution of
such judgment and levied thereon against the right, title and interest of
Landlord in the Building and out of rents or other income from the Building
receivable by Landlord (including rents payable by Tenant), or out of the
consideration received by Landlord from the sale or other disposition of all or
any part of Landlord’s right, title and interest in the Building, and neither
Landlord nor any of its partners shall be liable for any deficiency.

Section 35.10. Third Party Beneficiary. Nothing contained in this Lease shall be
construed so as to confer upon any other party the rights of a third party
beneficiary except rights contained herein for the benefit of a mortgagee of
Landlord.

Section 35.11. Authority. The persons executing this Lease on behalf of Tenant
hereby covenant and warrant that: (a) Tenant is a duly constituted corporation
qualified to do business in the state in which the Premises are situate; (b) all
Tenant’s taxes have been paid to date; and (c) such persons are duly authorized
by proper action to execute and deliver this Lease on behalf of the Tenant.

Section 35.12. Applicable Law. This Lease and the rights and obligation of the
parties hereunder shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania.

Section 35.13. Confidentiality. Tenant agrees that, except as may be required by
law, it shall maintain in confidence and shall not divulge to any third party
(except as required

 

44



--------------------------------------------------------------------------------

by law) any of the terms, covenants and conditions of this Lease, including
without limitation, any information related to the rental rate, the length of
the Term, any extension, termination, expansion, contraction or similar options,
if any, or the amount of any free rent, improvement allowance or other
concessions granted to Tenant by Landlord under this Lease. Tenant further
agrees to take commercially reasonable precautions to prevent the unauthorized
disclosure of any of such information to any third parties. Tenant’s obligations
under this Section 35.l3 shall survive the termination or expiration of this
Lease.

Section 35.14. Construction. This Lease shall be construed without regard to any
presumption or other rule requiring construction against the party drafting a
document.

Section 35.15. Counterparts. This Lease may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which, when executed, shall be deemed an original, but all such counterparts
shall constitute but one and the same instrument.

Section 35.16. No Recording. Except as required by law, Tenant shall not record
this Lease or any memorandum hereof without the prior written consent of
Landlord.

Section 35.17. Parking. Tenant shall be entitled to initially have eight
(8) parking spaces (which shall not be “reserved” spaces) in Landlord’s parking
garage in the Building at a monthly rate of $220.00 per space, which rate shall
be in effect for the first twelve months during this Lease, and thereafter shall
be at market rates for comparable parking space in Pittsburgh. Such number of
parking spaces shall be proportionally increased if Tenant exercises the options
set forth in Article 37.

ARTICLE 36 - SECURITY DEPOSIT

Section 36.01. Security Deposit.

Upon the execution of this Lease, Tenant has deposited with Landlord the
“Deposit” in the amount of Sixty Thousand Dollars ($60,000). The Deposit shall
be held by Landlord as security for the faithful performance by Tenant of this
Lease. If Tenant fails to pay rent or other charges due hereunder, or otherwise
defaults with respect to any provision of this Lease, Landlord may, but shall
have no obligation to, use, apply or retain all or any portion of the Deposit
for the payment of any rent or other charge in default or for the payment of any
other sum to which Landlord may become obligated by reason of Tenant’s default,
or to compensate Landlord for any loss or damage which Landlord may suffer
thereby. If Landlord so uses or applies all or any portion of the Deposit,
Tenant shall within ten (10) days after demand therefor deposit cash with
Landlord in an amount sufficient to restore the Deposit to the full amount
thereof. Landlord shall not be required to keep the Deposit separate from its
general accounts. If Tenant performs all of Tenant’s obligations hereunder, the
Deposit or so much thereof as has not theretofore been applied by Landlord,
shall be returned, without payment of interest or other increment for its use to
Tenant (or, at Landlord’s option, to the assignee, if any, of Tenant’s interest
hereunder) at the expiration of the Term, and after Tenant has vacated the
Premises. No trust relationship is created herein between Landlord and Tenant
with respect to the Deposit.

 

45



--------------------------------------------------------------------------------

ARTICLE 37 - TENANT OPTIONS

Section 37.01. Expansion. Reserved.

Section 37.02. Option to Expand to 23rd Floor. On or before July 1, 2000, Tenant
shall have the option to lease, under the same terms and conditions of this
Lease, as the same may be amended, an additional area of not less than 18,000
rentable square feet of space on the twenty-third (23rd) floor, effective upon
nine months written notice. Tenant shall notify Landlord in writing of its
intent to lease such space on or before September 30, 1999. The Base Rent for
such space shall be the then-current escalated Base Rent being paid for the
original Premises. The Tenant improvement allowance shall be pro-rated relative
to the initial allowance based upon the remaining term of the Lease, calculated
according to the following formula: $0.2381 per square foot multiplied by the
number of months remaining in the Term. If Tenant does not provide written
notice of its intent to occupy such space by September 30, 1999, Tenant shall be
deemed to have waived its option to expand onto the twenty-third (23rd) floor.
Landlord shall deliver such additional space in compliance with the provisions
of this Lease.

Section 37.03. Right of First Refusal on 24th and 25th Floors. Tenant shall have
a right of first refusal to lease either (or both) of the 24th and 25th Floors
of the Building. If at any time during the Term, Landlord shall receive a bona
fide offer from a third party for the lease of either the 24th Floor or the 25th
Floor which Landlord desires to accept, Landlord shall promptly deliver to
Tenant a copy of the terms of such offer, and Tenant may, within ten business
(10) days thereafter, elect to lease such space on the same terms and conditions
as those set forth in such offer (except that there shall be no right to
relocate Tenant from such space). In addition, if any acceptable third party
offer to Landlord shall be for part of the 24th Floor or 25th Floors, Tenant’s
right of first refusal shall be applicable thereto, but the failure of Tenant to
take up such space shall not bar its right on any additional space subsequently
offered on such floor or floors. Provided further, that, after complying with
the provisions of this Section 37.03, such third party offer is not consummated,
Tenant’s right of first refusal shall remain applicable to subsequent offers. To
preserve Tenant’s 24th Floor right of first refusal, Landlord shall use its
reasonable efforts to lease space other than the 24th Floor of the Building. If
Tenant pays an amount equal to or greater than the current Base Rent, the Tenant
improvement allowance shall be pro-rated relative to the initial allowance based
upon the remaining term of the Lease, calculated according to the following
formula: $0.2381 per square foot multiplied by the number of months remaining in
the Term. If such Base Rent is less than the then current Base Rent, the tenant
allowance shall be on terms substantial the same as those offered to the
third-party. Landlord shall deliver such additional space in compliance with the
provisions of this Lease.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

    Landlord: WITNESS:     ONE OLIVER ASSOCIATES LIMITED PARTNERSHIP, a Michigan
Limited Partnership

 

    By:   ONE OLIVER - GP, INC., a Michigan corporation, its Title:        
General Partner

By:

 

 

              Mike Kojaian, President       Tenant: WITNESS:       FREEMARKETS
ONLINE, INC.

 

    By  

 

        Name:   Glen T. Meakem         Title:   President

 

47



--------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA    )       )    ss: COUNTY OF ALLEGHENY    )   

On this the 21st day of October, 1998, before me a Notary Public, personally
appeared Glen T. Meakem, who acknowledged himself to be the President of
FreeMarkets OnLine, Inc, and that he as such President, being authorized to do
so, executed the foregoing instrument for the purposes therein contained by
signing the name of Glen T. Meakem by himself as President.

IN WITNESS WHEREOF, I have hereunto set my hand and seal.

 

 

Notary Public My Commission Expires:

 

48



--------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA    )       )    ss. COUNTY OF ALLEGHENY    )   

On this the      day of             , 199  , before me a Notary Public,
personally appeared                     , who acknowledged      self to be a
                     of                      and that he as such
                    , being authorized to do so, executed the foregoing
instrument for the purposes therein contained by signing the name of the
corporation by      self as                     .

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

Notary Public My Commission Expires:

 

49



--------------------------------------------------------------------------------

Exhibit A

to

Lease Agreement

Description of Premises



--------------------------------------------------------------------------------

Exhibit B

to

Lease Agreement

Legal Description of Land



--------------------------------------------------------------------------------

Exhibit C

to

Lease Agreement

Building Standard Cleaning and Janitorial Services

Regularly:

Empty wastepaper baskets and ashtrays. Vacuum clean or carpet sweep all carpets
and rugs, dry mop all resilient and hard floors.

Dust and wipe clean all office furniture and window sills, washing window sills
when necessary.

Wipe clean all water fountains and coolers - empty waste water.

Dust and damp dust, as necessary, interiors of all wastepaper baskets.

Remove wastepaper and normal office refuse.

Sweep and dust all private stairways.

Clean all men’s and ladies’ toilets, sanitize all fixtures.

Mop all ceramic tile, marble and terrazzo flooring.

Periodically:

Wash all exterior windows.

Dust while in place all pictures, frames, charts, graphs and similar wall
hangings not reached in night cleaning schedule.

Dust all vertical surfaces and walls, partitions, doors, door bucks and other
surfaces not reached in night cleaning schedule.

Dust all venetian blinds.

Dust ceiling surfaces, other than acoustical ceiling material.

Clean all building standard lighting fixtures.

After cleaning, all lights shall be turned off, doors locked and offices left in
an orderly fashion.



--------------------------------------------------------------------------------

Exhibit D

to

Lease Agreement

Work Letter



--------------------------------------------------------------------------------

Exhibit E

to

Lease Agreement

Rules and Regulations for One Oliver Plaza

Referred to in the foregoing Lease, and forming a part thereof.

 

1. As used herein the term “Tenant” shall apply to and include the Tenant within
named and Tenant’s servants, employees, agents and representatives as well as
Tenant’s visitors, customers, clients, patients and business invitees and such
term is deemed to be of such number and gender as the circumstances require. The
word “Landlord” shall be taken to include the Landlord’s agents.

 

2. The entries, sidewalks, halls, passages, elevators, garage and stairways
shall not be obstructed by Tenant or used for any purpose other than for
entering and leaving the Premises. Tenant shall not bring into or keep within
the Building any pets or vehicles (except bicycles for Tenant’s employees which
shall be stored in an area provided by Landlord in the parking garage, but for
which Landlord assumes no responsibility for security of such bicycles). ALL
HANDICAPPED PERSONNEL ARE EXCLUDED FROM THIS RULE/REGULATION.

 

3. Tenant shall not mark, drive nails, screw or drill into or tape onto the
partitions, woodwork or plaster; mark or defile elevators, water closets, toilet
rooms, or any part of the Building, or throw dirt or other substances about the
Building or in any way deface the Premises or the Building or any part thereof.

 

4. Tenant shall not place anything, or allow anything to be placed, near or on
any window, door, partition or wall which may be likely to fall or drop or which
may appear unsightly from outside the Building. Building Management shall have
the right to remove any such item without notice to and at the expense of the
Tenant.

 

5. Any material such as paper, cartons, wood or other materials stacked or piled
on floors to be removed, as rubbish, by the night cleaning force must be
properly labeled “TOSS”. Any such material not to be discarded must specifically
be labeled “DO NOT REMOVE”.

 

6.

The toilets, urinals, wash bowls, drinking fountains and other apparatus and
plumbing facilities in any part of the Building shall not be used for any
purpose other than for which they were constructed and no foreign substance of
any kind shall be thrown therein. The expense of any breakage, stoppage or
damage resulting from any violation of this rule shall



--------------------------------------------------------------------------------

 

be borne by the Tenant who caused it. All building equipment malfunctions such
as toilets, sinks, drinking fountains, lights, switches, receptacles, etc. shall
be reported to the Building Manager’s office immediately. The Building Manager’s
office number is 234-7189.

 

7. No food, food containers, cups, cans, bottles or materials other than
wastepaper shall be put in wastepaper baskets. Special containers will be
provided in specific areas for the above mentioned trash. Any and all violators
will be reported by the Cleaning Staff to the Building Management. Tenants
violating this rule, causing additional exterminating or similar expenses will
be charged all those expenses associated with the violation.

 

8. The doors of the Premises, stairwells, toilet rooms, etc. shall at all times
remain closed. No doors, locks or bolts shall be altered or installed in the
Premises without Building Management’s approval. All keys for the Premises will
be furnished by Building Management upon written request (Work Request Form
RE-1).

 

9. Work requests (RE-1 forms) submitted by Tenant shall be typed and sent to the
Building Management office, located on B-level, Room 29. All contractor
employees shall not perform any work outside their supervisor’s instructions and
no such employee will admit any person to any office without specific
instruction from the Building Management office.

 

10. No furniture, freight or equipment (excepting computer equipment used in the
ordinary course of Tenant’s business) of any kind shall be brought into or
removed from the Building without the consent of Building Management. All moving
of same into or out of the Building by Tenant shall be done at such time and in
such manner as shall be designated by Building Management.

 

11. Delivery of drinking water, towel service, special mail service (excepting
express delivery mail service required in the ordinary course of Tenant’s
business), etc. may be made only as directed by Building Management.

 

12. All Building lighting, heating, ventilation and air-conditioning shall be as
provided in the Lease.

 

13. All requests for after hour lighting, heating, ventilating and
air-conditioning for Saturdays, Sundays and Legal Holidays shall be as provided
in the Lease.

 

14. All equipment (which is not otherwise required to be operated 24 hours a
day), desk lights, water faucets, etc. should be shut off to prevent waste and
damages prior to leaving the Premises.

 

15. All persons will enter the Building from the Grant Street and Fifth Avenue
Concourse Entrance, the Bigelow Square Entrance, the East Plaza Entrance or the
Parking Garage.

 

16. NO unauthorized Tenant or visitor will be permitted in any construction
area. Likewise, NO unauthorized construction personnel will be permitted in
completed and occupied space. Any occupant recognizing unauthorized construction
personnel or unauthorized “strangers” on the Premises shall report same to
Building Security immediately.



--------------------------------------------------------------------------------

17. All smoking or carrying of lighted cigarettes, cigars or pipes in elevators
is prohibited by City of Pittsburgh Ordinance. Any fines levied due to this
violation shall be borne by the Tenant.

 

18. No foul or obnoxious gas or substances, hazardous materials or substances,
or flammable or combustible materials shall be used or stored in the Premises.

 

19. All persons entering or leaving the office portion of the Building prior to
7:00 a.m. or after 6:00 p.m. or on Saturdays, Sundays and Legal Holidays must
display building identification badges and sign the in/out register at the
security desk, located at the top of the escalators. Any persons without their
identification badges will be denied admittance to the Premises until identified
by their supervisor at the security desk.

 

20. All items of value, including personal items, shall be secured and locked in
the individual’s work station or office. Building Management shall not be
responsible for articles lost or stolen from any area.

 

21. No automatic coffee machines, refrigerators, food or food substances,
vending machines or other similar equipment shall be stored or installed in any
area without prior approval of Building Management, except as set forth in the
Lease or Building drawings accepted by Landlord.

 

22. In cases of EMERGENCY, please dial              This number is dedicated for
immediate response to an emergency.

 

23. Any malfunction of elevators or escalators is to be reported to the LOBBY
Security Guard Station on [234-3995].



--------------------------------------------------------------------------------

Exhibit F

to

Lease Agreement

Form of Lease Supplement

THIS SUPPLEMENT TO LEASE AGREEMENT (this “Supplement”),dated as of             ,
        , by and between                                         , as Landlord,
and                                         , as Tenant.

WHEREAS, the Landlord and Tenant have entered into that certain Lease Agreement,
dated as of             ,          (the “Lease”).

NOW, THEREFORE, intending to be legally bound, Landlord and Tenant specifically
agree to supplement the Lease as follows:

1. Commencement Date. The Commencement Date for the Lease shall be             ,
        .

2. Expiration Date. The Expiration Date for the Lease shall be             ,
        .

3. Amendments. [TBA, if necessary].

IN WITNESS WHEREOF, the parties hereto have executed this Supplement as of the
day and year first above written.

 

 

  , as Landlord By  

 

Name:   Title:  

 

  , as Tenant By  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit G

to

Lease Agreement

The following items relating to Landlord’s initial renovation to the Building
are contemplated to be completed on or about December 31, 1999 and shall be
excluded from Operating Expenses of the Building and the Premises:

 

1. Parking garage renovations;

 

2. Lobby improvements;

 

3. Retail reconfiguration;

 

4. Plaza Improvements;

 

5. ADA Restrooms;

 

6. Projection clean up in various areas to get the building back into shape;

 

7. Window or curtainwall retrofit;

 

8. ADA Elevator Upgrade;

 

9. ADA Lobby Door Upgrade;

 

10. Management Model Office Upgrades.